Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

December 22, 2015

among

STRATEGIC STORAGE OPERATING PARTNERSHIP II, L.P.

AND CERTAIN AFFILIATED ENTITIES, collectively as Borrower

and

The Lenders Party Hereto

and

KEYBANK, NATIONAL ASSOCIATION,

as Administrative Agent

KEYBANC CAPITAL MARKETS, LLC

as Sole Book Runner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

Section 1.01 Defined Terms

     1   

Section 1.02 Classification of Loans and Borrowings

     24   

Section 1.03 Terms Generally

     24   

Section 1.04 Accounting Terms; GAAP

     25   

Section 1.05 Designation of Lead Borrower as Agent for Borrower

     25   

ARTICLE II The Loans

     26   

Section 2.01 Commitment to Lend

     26   

Section 2.02 Loans and Borrowings

     26   

Section 2.03 Requests for Borrowings

     27   

Section 2.04 Swingline

     28   

Section 2.05 Letters of Credit

     29   

Section 2.06 Funding of Borrowings

     34   

Section 2.07 Interest Elections

     35   

Section 2.08 Termination, Reduction and Increase of Commitments

     36   

Section 2.09 Repayment of Loans; Evidence of Debt

     39   

Section 2.10 Prepayment of Loans

     39   

Section 2.11 Fees

     40   

Section 2.12 Interest

     41   

Section 2.13 Alternate Rate of Interest

     43   

Section 2.14 Increased Costs

     43   

Section 2.15 Break Funding Payments

     45   

Section 2.16 Taxes

     45   

Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     46   

Section 2.18 Defaulting Lenders

     48   

Section 2.19 Mitigation Obligations; Replacement of Lenders

     50   

Section 2.20 Extension

     51   

ARTICLE III Representations and Warranties

     52   

Section 3.01 Organization; Powers

     53   

Section 3.02 Authorization; Enforceability

     53   

Section 3.03 Governmental Approvals; No Conflicts

     53   

Section 3.04 Financial Condition; No Material Adverse Change

     53   

Section 3.05 Properties

     54   

Section 3.06 Intellectual Property

     55   

Section 3.07 Litigation and Environmental Matters

     55   

Section 3.08 Compliance with Laws and Agreements

     57   

Section 3.09 Investment and Holding Company Status

     58   

Section 3.10 Taxes

     58   

Section 3.11 ERISA

     58   

Section 3.12 Disclosure

     58   

 

i



--------------------------------------------------------------------------------

Section 3.13 RESERVED

     58   

Section 3.14 Margin Regulations

     58   

Section 3.15 Subsidiaries; REIT Qualification

     58   

Section 3.16 Solvency

     59   

Section 3.17 OFAC; Anti-Corruption Laws; PATRIOT Act

     59   

ARTICLE IV Conditions

     59   

Section 4.01 Effective Date

     60   

Section 4.02 Each Credit Event

     61   

ARTICLE V Affirmative Covenants

     61   

Section 5.01 Financial Statements; Ratings Change and Other Information

     62   

Section 5.02 Financial Tests

     63   

Section 5.03 Notices of Material Events

     63   

Section 5.04 Existence; Conduct of Business

     64   

Section 5.05 Payment of Obligations

     64   

Section 5.06 Maintenance of Properties; Insurance

     64   

Section 5.07 Books and Records; Inspection Rights

     67   

Section 5.08 Compliance with Laws

     67   

Section 5.09 Use of Proceeds

     67   

Section 5.10 Fiscal Year

     67   

Section 5.11 Environmental Matters

     67   

Section 5.12 Property Pool

     69   

Section 5.13 Further Assurances

     71   

Section 5.14 Parent Covenants

     72   

Section 5.15 OFAC

     72   

Section 5.16 Qualified ECP Party. Each Borrower and the Guarantor is a Qualified
ECP Party

     72   

ARTICLE VI Negative Covenants

     73   

Section 6.01 Liens

     73   

Section 6.02 Fundamental Changes

     73   

Section 6.03 Investments, Loans, Advances and Acquisitions

     74   

Section 6.04 Hedging Agreements

     75   

Section 6.05 Restricted Payments

     75   

Section 6.06 Transactions with Affiliates

     75   

Section 6.07 Parent Negative Covenants

     76   

Section 6.08 Restrictive Agreements

     76   

Section 6.09 Indebtedness

     76   

Section 6.10 Management Fees

     77   

ARTICLE VII Events of Default

     77   

ARTICLE VIII The Administrative Agent

     81   

ARTICLE IX Miscellaneous

     83   

Section 9.01 Notices

     83   

 

ii



--------------------------------------------------------------------------------

Section 9.02 Waivers; Amendments

     84   

Section 9.03 Expenses; Indemnity; Damage Waiver

     86   

Section 9.04 Successors and Assigns

     87   

Section 9.05 Survival

     91   

Section 9.06 Counterparts; Integration; Effectiveness; Joint and Several

     91   

Section 9.07 Severability

     93   

Section 9.08 Right of Setoff

     93   

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     93   

Section 9.10 WAIVER OF JURY TRIAL

     94   

Section 9.11 Headings

     94   

Section 9.12 Confidentiality

     95   

Section 9.13 Interest Rate Limitation

     95   

Section 9.14 USA PATRIOT Act

     96   

Section 9.15 Fiduciary Duty/No Conflicts

     96   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

       

Schedule 2.01

  

-

     Commitments

Schedule 3.05(e)

  

-

     Earthquake or Seismic Area

Schedule 3.07

  

-

     Litigation Disclosure

Schedule 3.15

  

-

     Subsidiaries

Schedule 5.12

  

-

     Pool

Schedule IPA

  

-

     Initial Pool Assets

EXHIBITS:

       

Exhibit A

  

–

     Form of Assignment and Acceptance

Exhibit B

  

–

     Form of Compliance Certificate

Exhibit C

  

–

     Form of Guaranty

Exhibit D-1

  

–

     Form of Revolving Note

Exhibit D-2

  

–

     Form of Swingline Note

Exhibit E

  

–

     Form of Borrowing Request/Interest Rate Election

Exhibit F

  

–

     Joinder Agreement

Exhibit G

  

–

     Form of Letter of Credit Request

Exhibit H

  

–

     Form of Borrowing Base Certificate

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of the
22nd day of December, 2015 by and among Strategic Storage Operating Partnership
II, L.P., a Delaware limited partnership (the “Lead Borrower”), each other
Borrower (as defined herein), the Lenders (as defined herein) and KeyBank as
Administrative Agent (as defined herein).

W I T N E S S E T H

WHEREAS, certain of the Borrowers, certain of the Lenders, and the
Administrative Agent are parties to the Existing Credit Agreement, pursuant to
which the lenders thereunder made available to the Borrowers a term loan
facility in the initial amount of $71,295,000.00, in accordance with the terms
and conditions contained therein; and

WHEREAS, at the request of the Borrower, the Administrative Agent and the
Lenders have agreed to make available to the Borrower a revolving loan facility
in the initial amount of $105,000,000.00, in accordance with the terms and
conditions contained herein, and to amend and restate the Existing Credit
Agreement in its entirety;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
to amend and restate the Existing Credit Agreement as follows:

ARTICLE I

Definitions

Section 1.01    Defined Terms.   As used in this Agreement, the following terms
have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Allocated Guarantee Amount” for purposes of calculating the Indebtedness of a
Person with respect to a Guarantee by such Person of the first mortgage security
Indebtedness of an entity in which such Person owns less than 100% of the
ownership rights, means thirty percent (30%) of the positive result obtained by
subtracting (i) the total amount of such first mortgage secured Indebtedness
multiplied by such Person’s Equity Percentage in such entity, from (ii) the
amount of such first mortgage secured Indebtedness that is guaranteed by such
Person.

“Allocated Purchase Price” with respect to any Mortgaged Property means the
amount set forth on Schedule 5.12 as the “Allocated Purchase Price” for such
property, as such Schedule may be updated from time to time pursuant to the
terms hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, or (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Credit Exposure most recently in effect, giving effect to any
assignments.

“Applicable Rate” means, from time to time, the percentage rate set forth in the
immediately following table corresponding to the Total Leverage Ratio as set
forth in the Compliance Certificate most recently delivered by the Borrower
pursuant to Section 5.01(c). Any adjustment to the Applicable Rate shall be
effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers (or is required hereby to deliver) to
the Agent the applicable Compliance Certificate pursuant to Section 5.01(c)
(with the Compliance Certificate for the most recently ended reporting period
delivered during a subject quarter taking precedence over a Compliance
Certificate for a prior reporting period delivered during the same quarter). If
the Borrower fails to deliver a Compliance Certificate pursuant to
Section 5.01(c), the Applicable Rate shall equal the percentages corresponding
to Level 2 until the first day of the calendar month immediately following the
month that the required Compliance Certificate is delivered. Notwithstanding the
foregoing, for the period from the Effective Date through but excluding the date
on which the Agent first determines the

 

2



--------------------------------------------------------------------------------

Applicable Rate for Loans as provided above, the Applicable Rate shall be
determined based on Level 2:

 

Level

 

 

 

 

 

  

Total Leverage

Ratio

 

 

 

  

Applicable

Rate

Eurodollar
Borrowings

  

Applicable

Rate for

ABR

Borrowings

1

  

Greater than or

equal to 50%

   2.50%    1.50%

2

   Less than 50%    2.25%    1.25%

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.12(f).

“Appraisal” (whether one or more) means a written appraisal of the Mortgaged
Properties prepared by an MAI appraiser satisfactory to the Administrative
Agent. Each Appraisal must comply with all Legal Requirements and, unless
specifically provided to the contrary in this Agreement, must be in form and
substance satisfactory to the Administrative Agent.

“Appraised Value” means the “as is” value of Real Property, as set forth in the
most recent Appraisal for such Real Property.

“Approved Fund” has the meaning set forth in Section 9.04(b).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability” means, from time to time, the lesser of (a) sixty percent
(60%) of the Pool Value, or (b) an aggregate Credit Exposure of the Lenders such
that the Debt Service Coverage Ratio would be 1.35 to 1.0.

“Availability Period” means the period from and including the Effective Date
through the Maturity Date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means, collectively: (a) Lead Borrower; (b) those entities identified
as a “Borrower” listed on Schedule 5.12; and (c) each other Person to the extent
that such Person becomes a “Borrower” as required by Section 5.12, and,
individually, any of such Persons.

 

3



--------------------------------------------------------------------------------

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Base Certificate” means a certificate in the form attached hereto as
Exhibit B

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
$0.15 per square foot for each property owned by a Borrower or the Parent (or a
Subsidiary thereof).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Equity Interests of Parent
entitled to vote for members of the board of directors or equivalent governing
body of Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such person or group has the right to acquire pursuant to any
option right);

(b)        during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period (the “Incumbent
Board”), (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or

 

4



--------------------------------------------------------------------------------

nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors);
provided, however, that any individual who becomes a member of the board of
directors subsequent to the date of this Agreement whose election, or nomination
for election by the Parent stockholders, was approved by a vote of at least a
majority of those individuals who are members of the board of directors and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
provision) shall be considered as though such individual were a member of the
Incumbent Board; or

(c)        Parent shall cease to (i) either be the sole general partner of, or
wholly own and control the general partner of, Lead Borrower or (ii) own,
directly or indirectly, greater than fifty percent (50%) of the Equity Interests
of Lead Borrower; or

(d)        Lead Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the Equity Interests of each other Borrower (other than any
minority preferred equity interests owned in any Borrower on terms and
conditions satisfactory to all of the Lenders in their sole and absolute
discretion) free and clear of any Liens (other than Liens in favor of
Administrative Agent).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement. Without limiting the foregoing, Change in Law shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203,
12 U.S.C. §5301 et seq., enacted July 21, 2010, and all requests, rules,
guidelines or directives thereunder or issued in connection therewith, as well
as all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case, regardless of the
date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, tangible or intangible, real, personal or
mixed, now or hereafter subject to the liens and security interests of the Loan
Documents, or intended so to be under the Loan Documents, which Collateral shall
secure the Obligations and the Hedging Obligations on a pari passu basis.

 

5



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04, or reduced pursuant to Section 2.09(c).
The initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $105,000,000.00.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning set forth in Section 5.01(d) hereof and
a form of which is attached hereto as Exhibit B

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.

“Core Funds from Operations” means for a given period, Parent’s net income (or
loss) determined on a consolidated basis in accordance with GAAP (unless
otherwise indicated herein) for such period, excluding gains or losses from
extraordinary items, the aggregate of all cash dividends paid or payable or
accretion on any preferred stock, impairment, other non-cash charges,
acquisition fees and related expenses, deferred financing amortization, and
unrealized foreign currency gains or losses, plus real estate depreciation and
real estate in-place lease amortization. Core Funds from Operations will be
adjusted for (i) unconsolidated entities to reflect funds from operations on the
same basis, (ii) the impact of straight-lining of rents, (iii) the amortization
of intangibles associated with the amortization of above or below market rents,
pursuant to ASC 805 (formerly FASB 141) and calculation of interest expense in
accordance with FBS APB 14-1.

“Cost To Repair” has the meaning set forth in Section 5.06(d).

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) the outstanding principal amount of such Lender’s Revolving Loans, (ii) such
Lender’s LC Exposure, and (iii) such Lender’s Swingline Exposure.

“Credit Party” means each Borrower and each Guarantor.

“Current Survey” shall mean a boundary survey of each of the Mortgaged
Properties.

 

6



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” means the ratio of Net Operating Income from the
Mortgaged Properties in the Pool determined as annualized for the preceding
fiscal quarter divided by the Implied Debt Service.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of this Agreement.

“Deed of Trust” (whether one or more) means a deed of trust and security
agreement, a mortgage and security agreement, or a security deed and security
agreement covering the Mortgaged Properties.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” has the meaning set forth in Section 2.12(c) hereof.

“Defaulting Lender” means any Lender that: (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Commitment and
participations in Letters of Credit or Swingline Loans, within two (2) Business
Days of the date required to be funded by it hereunder; (b) has notified the
Borrower, the Issuing Bank, or Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder (unless such
notification or public statement relates to such Lender’s obligation to fund a
Revolving Loan and indicates that such position is based on such Lender’s good
faith determination that a condition precedent (which condition precedent,
together with any applicable Default, shall be specifically identified) to
funding a Revolving Loan is not or cannot be satisfied) or under other
agreements in which it commits to extend credit; (c) has failed, within two
(2) Business Days after written request by the Administrative Agent or a
Borrower (and the Administrative Agent has received a copy of such request), to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower); or (d) has, or has a direct or
indirect parent company that has: (i) become the subject of a proceeding under
any Debtor Relief Law; (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it;
or (iii) in the good faith determination of the Administrative Agent, taken any
material action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority; provided, further, that such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or

 

7



--------------------------------------------------------------------------------

agreements made by such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.20)
upon delivery of written notice of such determination to the Borrower, each
Issuing Bank, each Swingline Lender and each Lender.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) asset management fees, plus
(d) property acquisition fees and expenses, plus (e) self-administration and
listing fees, plus or minus (f) to the extent included in the determination of
net income, any extraordinary losses or gains, such as those resulting from
sales or payment of Indebtedness, and plus or minus (g) non-cash foreign
currency adjustments, in each case, as determined on a consolidated basis in
accordance with GAAP, and including (without duplication) the Equity Percentage
of EBITDA for the Borrower’s Unconsolidated Affiliates.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Assessment” shall mean a written assessment and report approved
by the Administrative Agent as to the status of any Mortgaged Properties
regarding compliance with any Legal Requirements related to environmental
matters and accompanied by a reliance letter satisfactory to the Administrative
Agent. Each Environmental Assessment must comply with all Legal Requirements.

“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination or other
adverse effects on the environment, or for fines, penalties or restriction,
resulting from or based upon (i) the existence, or the continuation of the
existence, of a Release (including, without limitation, sudden or non-sudden
accidental or non-accidental Releases) of, or exposure to, any Hazardous
Material, or other Release in, into or onto the environment (including, without
limitation, the air, soil, surface water or groundwater) at, in, by, from or
related to any property owned, operated or leased by the Borrower or any of its
Subsidiaries or any activities or operations thereof; (ii) the environmental
aspects of the transportation, storage, treatment or disposal of Hazardous
Materials in connection with any property owned, operated or leased by the
Borrower or any of its Subsidiaries or their operations or facilities; or
(iii) the violation, or alleged violation, of any Environmental Laws or
Environmental Permits of or from any Governmental Authority relating to
environmental matters connected with any property owned, leased or operated by
the Borrower or any of its Subsidiaries.

“Environmental Indemnity” means that certain Environmental Compliance and
Indemnity Agreement of even date herewith by the Borrower and the Parent and
delivered to the Administrative Agent, together with any other environmental
risk or indemnity agreement hereafter executed with respect to any of the
Mortgaged Properties.

 

8



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C.
§9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §1801 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §136 et
seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §6901 et
seq., the Toxic Substances Control Act, 15 U.S.C. §2601 et seq., the Clean Air
Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. §1251 et seq., the
Occupational Safety and Health Act, 29 U.S.C. §651 et seq., (to the extent the
same relates to any Hazardous Materials), and the Oil Pollution Act of 1990, 33
U.S.C. §2701 et seq., as such laws have been amended or supplemented, and the
regulations promulgated pursuant thereto, and all analogous state and local
statutes.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.

“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means the issuance and sale after the Effective Date by the
Parent of any equity securities of the Parent to any Person who is not the
Parent or one of its Subsidiaries, including, without limitation, pursuant to
the exercise of options or warrants or pursuant to the conversion of any debt
securities to equity.

 

9



--------------------------------------------------------------------------------

“Equity Percentage” means the aggregate ownership percentage of the Parent, or
its Subsidiary, in each Unconsolidated Affiliate, which shall be calculated as
the Parent’s or such Subsidiary’s nominal capital ownership interest in the
Unconsolidated Affiliate as set forth in the Unconsolidated Affiliate’s
organizational documents.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Amount” means the amount by which the Total Aggregate Asset Value
attributable to the Parent’s or Borrower’s Restricted Investments exceeds the
percentage of Total Aggregate Asset Value that the Parent and the Borrower are
permitted to hold, either individually or in the aggregate, with respect to such
Restricted Investments, or any of them, pursuant to Section 6.03.

“Excluded Swap Obligation” means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any

 

10



--------------------------------------------------------------------------------

Swap Obligation if, and to the extent that, such Swap Obligation is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
or grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Swap Obligation or
security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank, or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.18(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.16(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.16(a), and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
January 20, 2015, by and among certain of the Borrowers, KeyBank, as
administrative agent, and the various lenders party thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter agreement between Lead Borrower and the
Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer or the chief accounting
officer of the Parent.

“Financing Statements” means all such Uniform Commercial Code financing
statements as the Administrative Agent shall reasonably require, duly authorized
by the Borrower and/or Parent to give notice of and to perfect or continue
perfection of the Lenders’ security interest in all Collateral.

“Fixed Charge Coverage Ratio” shall mean, tested on quarterly results for each
calendar quarter, the ratio of (a) Adjusted EBITDA; to (b) all of the regularly
scheduled principal due and payable and regularly scheduled principal paid on
the Indebtedness (other than amounts paid in connection with balloon maturities)
and including the Equity Percentage for such amounts for Borrower’s
unconsolidated affiliates, plus all Interest Expense, plus the aggregate of all
cash dividends paid or payable on any preferred stock.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means the Parent, and any other Person who from time to time has
executed a Guaranty as required by the terms of this Agreement.

“Guaranty” means a guaranty in the form of Exhibit C attached hereto.

 

12



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Obligations” means, with respect to the Parent, any Borrower or any
Subsidiary of the Parent or a Borrower, any obligations arising under any
Hedging Agreement entered into with the Administrative Agent.

“Impacted Interest Period” has the meaning ascribed to it in the definition of
LIBO Rate.

“Implied Debt Service” means as of any date of determination, an amount equal to
the annual principal and interest payment sufficient to amortize the then
current aggregate Credit Exposure in full during a thirty (30) year period with
an interest rate equal to the greater of (i) 6.50%, (ii) the 10-year US Treasury
Rate plus 250 basis points, or (iii) the effective interest rate hereunder with
respect to the Loans.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.08(d).

“Indebtedness” means, for any Person, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock;
(c) all obligations of such Person upon which interest charges are customarily
paid; (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business); (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; (g) all Guarantees by
such Person of Indebtedness of others other than customary non-recourse carveout
guarantees and standard environmental indemnitees until such time as a carveout
guarantee becomes a recourse obligation, except that, for any Guarantees of the
Indebtedness of an entity in which the Person owns less than 100% of the
ownership rights of such entity, which Indebtedness is secured by a first
mortgage lien on existing real properties, the amount for purposes of this
clause (g) shall be equal to the Allocated Guarantee Amount; (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty; and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness

 

13



--------------------------------------------------------------------------------

of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefore as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Indebtedness shall be calculated on a consolidated basis in accordance
with GAAP, unless otherwise indicated herein, and including (without
duplication) the Equity Percentage of Indebtedness for the Parent’s
Unconsolidated Affiliates.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Pool Assets” means the Real Property identified on Schedule IPA.

“Initial Term” means the period ending December 22, 2018.

“Interest Coverage Ratio” shall mean, tested on quarterly results for each
calendar quarter, the ratio of (a) the Parent’s Adjusted EBITDA to (b) all
Interest Expense of the Parent.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean all of the Parent’s paid, accrued or capitalized
interest expense on the Parent’s Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Parent’s Unconsolidated Affiliates.

“Interest Payment Date” means the first Business Day of each calendar quarter.

“Interest Period” means with respect to any Eurodollar Borrowing, initially the
period commencing on the date of such Borrowing and ending on (but excluding)
the first Business Day of the next calendar month, and thereafter the one or
three month period commencing on (and including) the first Business Day of said
next calendar month and ending on (and excluding) the first Business Day in the
calendar month that is one or three months thereafter. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Rate) determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Rate for the longest period for which
the LIBO Rate is available that is shorter than the Impacted Interest Period;
and (b) the LIBO Rate for the shortest period for which that LIBO Rate is
available that exceeds the Impacted Interest Period, in each case, at such time

“Issuing Bank” means KeyBank, National Association, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by

 

14



--------------------------------------------------------------------------------

Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“KeyBank” means KeyBank, National Association, in its individual capacity.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lead Borrower” means Strategic Storage Operating Partnership II, L.P., a
Delaware limited partnership.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

“Lender Joinder Agreement” has the meaning assigned to such term in
Section 2.08(d).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Request” means a written request in the form of Exhibit G
hereto.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that (i) if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that if the LIBOR Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement, and
(ii) if no such rate administered by ICE Benchmark Administration (or by such

 

15



--------------------------------------------------------------------------------

other Person that has taken over the administration of such rate for U.S.
Dollars) is available to the Administrative Agent, the applicable LIBOR Base
Rate for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, in the
approximate amount of Administrative Agent’s relevant Eurodollar Loan and having
a maturity equal to such Interest Period.

“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, including any dividend reinvestment or redemption plans.

“Loan” means each loan made by the Lenders to the Borrower pursuant to ARTICLE
II of this Agreement and “Loans” means all loans made by the Lenders to the
Borrower pursuant to this Agreement.

“Loan Documents” means this Agreement, the Notes, each Letter of Credit, the
Guaranty, the Deed of Trust, the Financing Statements, the Environmental
Indemnity, the Subordination of Management Fees, the Fee Letter, all Hedging
Agreements entered into with the Administrative Agent or any Lender in
connection with the Loans, and all other instruments, agreements and written
obligations executed and delivered by any of the Credit Parties in connection
with the transactions contemplated hereby.

“Management Company” means Strategic Storage Property Management II, LLC, a
Delaware limited liability company and Extra Space Management, Inc., a Utah
corporation.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Parent,
Borrower and its Subsidiaries, taken as a whole, (b) the ability of any of the
Credit Parties to perform their obligations under the Loan Documents or (c) the
rights of or benefits available to the Administrative Agent or the Lenders under
the Loan Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

“Maturity Date” means December 22, 2018, subject to extension pursuant to
Section 2.20.

“Maximum Payout Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (i) dividends or distributions paid or payable in
cash (other than distributions related to preferred stock) during the
immediately preceding calendar quarter divided by (ii) Core Funds from
Operations for the immediately preceding calendar quarter.

“Maximum Rate” shall have the meaning set forth in Section 9.13.

“Mortgaged Properties” means the Real Property described on Schedule 5.12
attached hereto, and together with any additional property, whether now existing
or hereafter acquired, which is or is to become subject to the Liens of a Deed
of Trust in accordance with this Agreement which shall meet each of the
following criteria:

(a)        such property is a self-storage property located in the United
States;

(b)        such property is free of any material environmental or structural
defect unless otherwise approved by the Required Lenders;

(c)        such property is insured in form and substance reasonably
satisfactory to Administrative Agent; and

(d)        such property is wholly owned 100% by a Borrower or a Subsidiary of
the Lead Borrower in fee.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Equity Proceeds” means the aggregate cash consideration received by Parent
in respect of any Equity Issuance, net of (a) direct costs (including, without
limitation, legal, accounting and investment banking fees and sales commissions)
and (b) taxes paid or payable as a result thereof; it being understood, (i) that
“Net Equity Proceeds” shall include, without limitation, any cash received upon
the sale or other disposition of any non-cash consideration received by Parent
in any Equity Issuance, and (ii) that “Net Equity Proceeds” shall not include
(x) cash proceeds that are applied to retire or redeem capital stock and
(y) cash proceeds in respect of any Equity Issuance pursuant to Parent’s
distribution reinvestment plan.

“Net Operating Income” shall mean, for any operating Real Property, as of any
date of determination for the period ended on such date, the difference between
(a) any rentals, proceeds and other income received from such property during
such determination period, less (b) an amount equal to all costs and expenses
(excluding Interest Expense, depreciation and amortization expense, asset
management fees, acquisition fees and expenses, self-administration and listing
fees and any expenditures that are capitalized in accordance with GAAP) incurred
as a result of, or in connection with, or properly allocated to, the operation
or leasing of such property during the determination period, less (c) the
Capital Expenditure Reserve for such determination period. Net Operating Income
shall be calculated based on the immediately

 

17



--------------------------------------------------------------------------------

preceding calendar quarter unless the Real Property has not been owned by the
Borrower or its Subsidiaries for the entirety of such calendar quarter, in which
event Net Operating Income shall be grossed up for such ownership period and may
be adjusted as reasonably approved by the Administrative Agent.

“Note” means a promissory note in the form attached hereto as Exhibit D-1 or
Exhibit D-2, as applicable, payable to a Lender evidencing certain of the
obligations of the Borrower to such Lender and executed by Borrower, as the same
may be amended, supplemented, modified or restated from time to time; “Notes”
means, collectively, all of such Notes outstanding at any given time.

“Obligations” means all liabilities, obligations, covenants and duties of any
Credit Party to the Administrative Agent, the Issuing Bank, and/or any Lender
arising under or otherwise with respect to any Loan Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or other insolvency
proceeding naming such person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceedings.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the “Obligations” shall not include any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Asset Control (“OFAC”) of the Department of
Treasury of the United States of America.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes.

“Parent” means Strategic Storage Trust II, Inc., a Maryland corporation.

“Participant” shall have the meaning set forth in Section 9.04(c).

“Participant Register” shall have the meaning set forth in Section 9.04(c).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

18



--------------------------------------------------------------------------------

(b)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(c)        deposits to secure the performance of bids, trade contracts,
purchase, construction or sales contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business;

(d)        Liens created under the Loan Documents;

(e)        the Title Instruments, Liens and other matters described in the Title
Insurance Policy;

(f)        uniform commercial code protective filings with respect to personal
property leased to the Borrower or any Subsidiary; and

(g)        landlords’ liens for rent not yet due and payable;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than the Loans.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)        investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having an investment grade credit rating on the
date of acquisition;

(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)        fully collateralized repurchase agreements with a term of not more
than 90 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

(e)        investments in Subsidiaries and Unconsolidated Affiliates made in
accordance with, or not otherwise prohibited by, this Agreement.

 

19



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pool” means the Mortgaged Properties that remain subject to a Lien under the
Loans and as are more particularly defined in Section 5.12.

“Pool Value” means the aggregate sum for the Mortgaged Properties, determined
individually for each Mortgaged Property, of the lesser of the: (i) Allocated
Purchase Price; or (ii) Appraised Value.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Qualified ECP Party” means, in respect of any interest rate cap, swap or other
hedging obligation, each Person which is a Credit Party that has total assets
exceeding $10,000,000 at the time such Credit Party’s guarantee, mortgage and/or
other credit or collateral support of such interest rate cap, swap or other
hedging obligation secured pursuant to the Deed of Trust becomes effective, or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder

“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party), together with all equipment, furniture, materials,
supplies and personal property now or hereafter located at or used in connection
with the land and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by a Credit
Party.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property in violation of applicable Environmental Laws.

“Release Tract” has the meaning set forth in Section 5.12(c).

 

20



--------------------------------------------------------------------------------

“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.

“Required Lenders” means, at any time, Lenders that are not Defaulting Lenders
having, in the aggregate, Credit Exposures and (prior to the end of the
Availability Period) unused Commitments representing at least 66-2/3% of the sum
of the total Credit Exposures and (prior to the end of the Availability Period)
unused Commitments (excluding the Credit Exposures and unused Commitments of
such Defaulting Lenders) held by all of the Lenders at such time; provided that
(i) in the event there are less than three (3) Lenders at the time in question,
Required Lenders shall mean all of the Lenders (excluding any Defaulting
Lenders), (ii) if any Affiliate of a Lender becomes a Lender, such parties will
be considered as one Lender for purposes of this definition, and (iii) as long
as there is more than one (1) Lender hereunder, no single Lender may take an
action that requires the consent or approval of the Required Lenders without the
approval of at least one other Lender.

“Restricted Investment” means any Investment of the type described in clauses
(c), (d), (e), (f), or (g) of Section 6.03

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Parent, Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such ownership interests in the Parent or Borrower or any option, warrant
or other right to acquire any such shares of capital stock of the Parent or the
Borrower.

“Revolving Loan” means each loan made by the Lenders to the Borrower pursuant to
Section 2.01 of this Agreement and “Revolving Loans” means all loans made by the
Lenders to the Borrower pursuant to Section 2.01 of this Agreement.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Specified Credit Party” has the meaning given to such term in Section 9.06(f).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the

 

21



--------------------------------------------------------------------------------

Administrative Agent is subject, with respect to the Adjusted LIBO Rate, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
Eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent provided,
however, that for purposes of Sections 3.03, 3.05, 3.07, 3.09, 3.10, 3.13, 5.04,
5.05, 5.07, 5.08. 5.11, 6.02, 6.03, 6.04, 6.05, 6.06, 6.08 and 6.10 and
Subsections (i), (j) and (p) of Article VII, the term “Subsidiary” shall mean
only any corporation, limited liability company, partnership, association or
other entity that is Controlled by the Borrower.

“Swap Obligation” means any Hedging Obligation that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means KeyBank, National Association, in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
calculation, total assets (without deduction for accumulated depreciation and
accumulated amortization of lease intangibles) less (1) all intangible assets
and (2) all liabilities (including contingent and indirect liabilities), in each
case, of such Person as of such date, all determined in accordance with GAAP,
unless otherwise indicated in this definition. The term “intangible assets”
shall include, without limitation, (i) deferred charges, and (ii) the aggregate
of all amounts appearing on the assets side of any such balance sheet for
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, trade names, goodwill, treasury stock, experimental or
organizational expenses and other like intangibles (other than amounts related
to the purchase price of a real property which are allocated to lease
intangibles). The term “liabilities” shall include, without limitation,
(i) Indebtedness secured by Liens on Property of

 

22



--------------------------------------------------------------------------------

the Person with respect to which Tangible Net Worth is being computed whether or
not such Person is liable for the payment thereof, (ii) deferred liabilities,
and (iii) Capital Lease Obligations. Tangible Net Worth shall be calculated on a
consolidated basis in accordance with GAAP, unless otherwise indicated in this
definition.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Title Instruments” means true and correct copies of all instruments of record
in the Office of the County Clerk, the Real Property Records or of any other
Governmental Authority affecting title to all or any part of the Mortgaged
Properties, including but not limited to those (if any) which impose restrictive
covenants, easements, rights-of-way or other encumbrances on all or any part of
the Mortgaged Properties.

“Title Insurance Policy” means, collectively, the policies of title insurance in
the aggregate face amounts equal to the aggregate Commitment, issued in favor of
the Administrative Agent by a title insurance company satisfactory to the
Administrative Agent and insuring that title to the Mortgaged Properties is
vested in Borrower, free and clear of any Lien, objection, exception or
requirement, and that each Deed of Trust creates a valid first and prior lien on
all the Mortgaged Properties, subject only to the Permitted Encumbrances and
such other exceptions as may be approved in writing by the Administrative Agent.

“Total Aggregate Asset Value” means, as of any date of determination, the sum of
(without duplication) (a) the aggregate Value of all of Borrower’s, the Parent’s
and their Subsidiaries’ Real Property, plus (b) the amount of any cash and cash
equivalents, excluding tenant security and other restricted deposits, of the
Parent, Borrower and its Subsidiaries. For any non-wholly owned Real Properties,
Total Aggregate Asset Value shall be adjusted for the Borrower’s and
Subsidiaries’ Equity Percentage of such Real Properties.

“Total Asset Value” means, as of any date of determination, the Total Aggregate
Asset Value minus the Excess Amount.

“Total Commitment” means, as of any date of determination, the aggregate amount
of all of the Lender’s Commitments. As of the Effective Date, the Total
Commitment is $105,000,000.00.

“Total Leverage Ratio” shall mean, as of any date of calculation, the ratio
(expressed as a percentage) of (a) the sum of (without duplication) (i) the
Borrower’s Indebtedness plus (ii) the Parent’s Indebtedness to (b) Total Asset
Value, in each case, as of such date.

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, the issuance of Letters
of Credit, and the use of the proceeds thereof.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

23



--------------------------------------------------------------------------------

“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

“Unused Commitment Fee” shall have the meaning set forth in Section 2.11(a).

“Usage” means, from time to time, the aggregate Revolving Loans and LC Exposure
of each Lender (but excluding, for the sake of clarity, any Swingline Loans or
participation exposure in connection with any Swingline Loans).

“Value” means the sum of:

(a)        for an existing Real Property that is not in the Pool, (i) during the
first twelve (12) months of the Parent’s or its Subsidiaries’ ownership of such
Real Property, cost basis and (ii) thereafter, annualized prior quarter Net
Operating Income divided by seven and one quarter percent (7.25%); plus

(b)        for a Real Property that is under development or redevelopment or is
undeveloped land, (i) cost basis until the date that is twenty-four (24) months
after the commencement of operations on such Real Property and (ii) thereafter,
annualized prior quarter Net Operating Income divided by seven and one quarter
percent (7.25%); plus

(c)        for Real Property that is in the Pool, the aggregate Pool Value.

For Real Property not owned for the entire prior quarter, for purposes of the
Value calculation, Net Operating Income shall be grossed up for such ownership
period and may be adjusted as reasonably approved by Administrative Agent.
Further, Net Operating Income from Real Property no longer owned at the end of a
fiscal quarter in question shall be excluded from the Value calculation.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02    Classification of Loans and Borrowings.   For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03    Terms Generally.   The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such

 

24



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof,” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04    Accounting Terms; GAAP.   Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP (provided that, notwithstanding any provision herein to the
contrary, the financial covenants set forth herein shall be calculated based on
the Parent’s Equity Percentage of Subsidiaries which are not wholly owned
directly or indirectly by the Parent, notwithstanding that GAAP requires that
such Subsidiaries be consolidated), as in effect from time to time; provided
that, if the Lead Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Lead Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Section 1.05    Designation of Lead Borrower as Agent for Borrower.

(a)        Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Borrower’s agent to obtain loans and advances under this
Agreement, the proceeds of which shall be available to each Borrower as set
forth herein. As the disclosed principal for its agent, each Borrower shall be
obligated to the Administrative Agent and the Lenders on account of loans and
advances so made under this Agreement as if made directly by the Lenders to that
Borrower, notwithstanding the manner by which such loans and advances are
recorded on the books and records of the Lead Borrower and/or of any Borrower
(including, without limitation, on account of any such treatment of said loan or
advance as an equity investment in a Borrower by Lead Borrower).

(b)        Each Borrower recognizes that credit available to it under this
Agreement is in excess of and on better terms than it otherwise could obtain on
and for its own account and that one of the reasons therefor is its joining in
the credit facility contemplated herein with all other Borrowers. Consequently,
each Borrower, jointly and severally, hereby assumes and agrees fully,
faithfully, and punctually to discharge all Indebtedness and other Obligations
of all of the Borrowers.

 

25



--------------------------------------------------------------------------------

(c)        The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a loan
or other advance under this Agreement.

(d)        The proceeds of each loan and advance provided under this Agreement
which is requested by the Lead Borrower shall be advanced as and when otherwise
provided herein or as otherwise indicated by the Lead Borrower. The Lead
Borrower shall cause the transfer of the proceeds thereof to the Borrower(s) on
whose behalf such loan and advance was obtained. Neither the Administrative
Agent nor any Lender shall have any obligation to see to the application of such
proceeds.

(e)        Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Borrower’s attorney-in-fact to act in the Borrower’s name and
stead and to do and perform all matters, to grant to the Administrative Agent
for the benefit of the Lenders a security interest in the Collateral, transact
all business, and make, execute and acknowledge all Loan Documents and other
instruments relating to this Agreement including but not limited to, this
Agreement, the Notes, and the Mortgage. The Borrowers hereby acknowledge and
agree that the power of attorney created hereby is coupled with an interest.

(f)        Nothing contained herein shall be deemed or otherwise construed to
modify, waive, or otherwise limit the obligations of Guarantor under its
respective Guaranty to the Administrative Agent and the Lenders.

ARTICLE II

The Loans

Section 2.01    Commitment to Lend.   Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each, a “Revolving
Loan”) to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Credit
Exposure exceeding such Lender’s Commitment, or (b) the aggregate sum of all
Lenders’ Credit Exposures exceeding the lesser of (i) the Total Commitment or
(ii) the Availability; provided however, that no Lender shall be obligated to
make a Revolving Loan in excess of such Lender’s Applicable Percentage of the
difference between (1) the lesser of (A) Total Commitment and (B) the
Availability, and (2) the Credit Exposure. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans during the Availability Period.

Section 2.02    Loans and Borrowings.

(a)        Each Revolving Loan shall be made as part of a Borrowing consisting
of Revolving Loans made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

26



--------------------------------------------------------------------------------

(b)        Subject to Section 2.13, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c)        At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000.00 and not less than $1,000,000.00. At the time that each
ABR Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000.00 and not less than $1,000,000.00, provided that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or to the amount of an LC Disbursement
being repaid as contemplated in Section 2.05(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of six (6) Eurodollar Borrowings outstanding.

(d)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

Section 2.03    Requests for Borrowings.

(a)        To request a Borrowing, Lead Borrower (on behalf of the Borrower)
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 Pacific, Los Angeles,
California time, two Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 12:00 Pacific, Los Angeles,
California time, one Business Day before the date of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in the form of Exhibit E attached hereto and signed by
Lead Borrower, together with a Compliance Certificate, on behalf of the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)        the aggregate amount of the requested Borrowing;

(ii)        the date of such Borrowing, which shall be a Business Day;

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)        in the case of a Eurodollar Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

27



--------------------------------------------------------------------------------

(v)        the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified in the Borrowing
Request, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration, in the case of a Eurodollar Borrowing. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04    Swingline.

(a)                Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000.00, or (ii) the aggregate
Credit Exposure of the Lenders exceeding the lesser of (A) theTotal Commitment
and (B) the Availability, and in all events no Swingline Loan shall be
outstanding for more than ten (10) Business Days; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans during the Availability Period.

(b)                To request a Swingline Loan, the Lead Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy of
a written Borrowing Request signed by Lead Borrower), not later than 2:00 p.m.,
Boston, Massachusetts time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to a general deposit account at the discretion
of the Borrower (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 4:00 p.m., Boston, Massachusetts time, on the
requested date of such Swingline Loan.

(c)                The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Boston, Massachusetts time, on
any Business Day require the Lenders to acquire participations on such Business
Day in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, within two (2) Business Days

 

28



--------------------------------------------------------------------------------

after receipt of notice as provided above, to pay to the Administrative Agent,
for the account of the Swingline Lender, such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever,
provided no Lender shall be required to acquire a participation in a Swingline
Loan to the extent same would result in such Lender’s Credit Exposure exceeding
such Lender’s Commitment. Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear, in each instance in
accordance with Section 2.17(a); provided that any such payment so remitted
shall be repaid to the Swingline Lender or to the Administrative Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

Section 2.05    Letters of Credit.

(a)                 General.   Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of Letters of Credit for its own
account in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time prior to thirty (30) days before
the termination of the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The Borrower shall be responsible for preparing or approving the final text of
the Letter of Credit as issued by the Issuing Bank, irrespective of any
assistance the Issuing Bank may provide such as drafting or recommending text or
by the Issuing Bank’s use or refusal to use text submitted by the Borrower. The
Borrower shall be solely responsible for the suitability of the Letter of Credit
for the Borrower’s purposes.

 

29



--------------------------------------------------------------------------------

(b)                Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.   To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a Letter of Credit Request
requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. The Administrative
Agent’s records of the content of any such request will be conclusive. The
Administrative Agent shall remit a copy of such request to the Lenders. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any Letter of
Credit Request. A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the aggregate LC
Exposure shall not exceed $25,000,000, (ii) the aggregate Credit Exposure of the
Lenders shall not exceed the lesser of (1) the Total Commitments or (2) the
Availability, and (iii) unless otherwise approved by the Issuing Bank, the face
amount of the subject Letter of Credit shall not be less than $100,000. The
Issuing Bank shall have no obligation to issue a Letter of Credit if (A) a
default of any Lender’s obligations to fund any amount under this Agreement
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Bank has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate the Issuing Bank’s risk with respect to such Lender
(with cash collateral pledged to the Issuing Bank in the amount of such
defaulting or Defaulting Lender’s pro rata portion of the Letter of Credit being
deemed satisfactory), (B) any order, judgment, or decree of any Governmental
Authority or arbitrator shall, by its terms, purport to enjoin or restrain the
Issuing Bank from issuing such Letter of Credit, or any Legal Requirement
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit or request that the Issuing Bank refrain from
the issuance of letters of credit generally or such Letter of Credit in
particular, or (C) the issuance of such Letter of Credit would violate one or
more policies of the Issuing Bank applicable to letters of credit generally.

(c)                 Expiration Date.   Each Letter of Credit shall expire upon
the earlier to occur of (i) one year from the date issuance, subject to a
customary one year extension “evergreen” provision, or (ii) not later than the
close of business on the date that is thirty (30) days prior to the Maturity
Date unless (1) all the Lenders have approved such expiry date, or (2) the
Borrower agrees to deliver to the Administrative Agent no later than sixty
(60) days prior to the Maturity Date cash collateral in an amount equal to the
undrawn amount of such Letter of Credit, with the Borrower hereby irrevocably
requesting a

 

30



--------------------------------------------------------------------------------

Borrowing of an ABR Loan to fund such cash collateral payment in the event the
Borrower does not deliver such cash collateral to the Administrative Agent on
the due date thereof. With respect to any Letter of Credit containing an
“evergreen” provision to extend the expiration date of such Letter of Credit,
the Issuing Bank, in its sole and absolute discretion, may give notice of
nonrenewal of such Letter of Credit and, if the Borrower does not at any time
want such Letter of Credit to be renewed, the Borrower will so notify the
Administrative Agent and the Issuing Bank at least fifteen (15) calendar days
before the Issuing Bank is required to notify the beneficiary of such Letter of
Credit or any advising bank of such nonrenewal pursuant to the terms of such
Letter of Credit.

(d)                 Participations.   By the issuance of a Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever, provided no Lender
shall be required to acquire a participation in a Letter of Credit to the extent
same would result in such Lender’s Credit Exposure exceeding such Lender’s
Commitment.

(e)                 Reimbursement.   If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Boston, Massachusetts time, on the
Business Day that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., Boston,
Massachusetts time, on such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement,

 

31



--------------------------------------------------------------------------------

the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f)                 Obligations Absolute.   The Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The Borrower
shall take action to avoid and mitigate the amount of any damages claimed
against the Issuing Bank, including by enforcing its rights against the
beneficiaries of the Letters of Credit, and any claim by the Borrower under or
in connection with any Letter of Credit shall be reduced by an amount

 

32



--------------------------------------------------------------------------------

equal to the sum of (x) the amount (if any) saved by the Borrower as a result of
the breach or alleged wrongful conduct complained of; and (y) the amount (if
any) of the loss that would have been avoided had the Borrower taken all
reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing the Issuing Bank to effect a
cure. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank, the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)                 Disbursement Procedures.   The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h)                Interim Interest.   If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i)                 Replacement of the Issuing Bank.   The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(d). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such

 

33



--------------------------------------------------------------------------------

successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j)        Cash Collateralization.   If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon, if any; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (g) or (h) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Required Lenders), be
applied to satisfy other obligations of the Borrower under this Agreement,
provided that, to the extent such obligations are owed to Lenders, such
application shall be on a pro rata basis. If the Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.

Section 2.06    Funding of Borrowings.

(a)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof pursuant to the Loan Request by wire transfer of
immediately available funds by 12:00 noon, Boston, Massachusetts time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
Boston, Massachusetts, or wire transferred to such other account or in such
manner as may be designated by the Borrower in the applicable

 

34



--------------------------------------------------------------------------------

Borrowing Request; provided that ABR Loans made to finance the reimbursement of
a LC Disbursement pursuant to Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may, after giving notice to the Borrower of
its intent to advance funds on behalf of a Lender, assume that such Lender has
made such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. The Borrower shall have the right to withdraw
its request for such Borrowing upon receipt of any such notice from the
Administrative Agent. In the event the Administrative Agent does advance funds
on behalf of a Lender, and such Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the corresponding Loan made to the Borrower. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.07    Interest Elections.

(a)        Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Loans, which may not be converted or continued.

(b)        To make an election pursuant to this Section, the Lead Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.04 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of a Borrowing Request (with proper election made for an interest rate
election only) and signed by the Borrower.

 

35



--------------------------------------------------------------------------------

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)        If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Lead Borrower, then, so long as an Event
of Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.08    Termination, Reduction and Increase of Commitments.

(a)        Unless previously terminated by the Administrative Agent or Borrower
in accordance with this Agreement, the Commitments shall terminate on the
Maturity Date.

(b)        The Borrower may only reduce the Commitments, without the prior
written consent of the Administrative Agent and all of the Lenders, in the
following circumstances: the Borrower may from time to time reduce the
Commitments, provided that each reduction in the Commitments shall be in an
amount that is at least $25,000,000

 

36



--------------------------------------------------------------------------------

and an integral multiple of $5,000,000, and the Commitments may not be reduced
to less than $50,000,000 unless the Commitments are reduced to zero and
terminated. The Borrower shall not reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the total Credit Exposures would exceed the Total Commitment.
After any reduction in the Commitments, the Borrower’s option to increase the
Commitments provided in Section 2.08(d) shall terminate.

(c)        The Borrower shall notify the Administrative Agent of any election to
reduce the Commitments under Section 2.08(b) at least three (3) Business Days
prior to the effective date of such reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable.
Any reduction of the Commitments shall be permanent. Each reduction in the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments. A reduction in the outstanding principal balance shall
not constitute a reduction in the Commitments without the notice required above
being delivered to Administrative Agent as set forth above.

(d)        Provided no Default or Event of Default shall then be in existence,
the Borrower shall have the right, on one or more occasions, to elect to
increase the Total Commitment; provided, however, that (i) the amount of each
such increase shall not be less than Ten Million Dollars ($10,000,000) or in
increments of Ten Million Dollars ($10,000,000) in excess thereof, (ii) the
aggregate amount of all such increases shall not cause the Total Commitment to
exceed Five Hundred Million Dollars ($500,000,000), and (iii) any such requests
for an increase in the Total Commitment must be received at least fifteen
(15) Business Days prior to the end of the Initial Term. Any such increase in
the Total Commitment shall be exercised by the Lead Borrower by written notice
to the Administrative Agent, which election shall designate the requested
increase in the Total Commitment; provided further, however, at Lead Borrower’s
option, Lead Borrower may request that any such requested increase in the amount
of the Total Commitments be effected through the addition of one or more term
loan commitments (and, in such event, all references in this Section 2.08 to any
increase in the Commitments (or any Revolving Commitment), as and to the extent
applicable at any time, shall be deemed and construed to mean and refer to any
such term loan commitment in the amount of such increase, mutatis mutandis),
subject further, however, (1) to the continued applicability of the terms and
provisions of this Section 2.08 and (2) in addition to the items specified
below, the prior execution and delivery by the Credit Parties of such other and
further agreements, instruments, and documents which Administrative Agent may
then require in its sole but reasonable determination to effect any such term
loan commitment in the amount of such increase. At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Lenders), and each Lender shall endeavor to respond as
promptly as possible within such time period. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to

 

37



--------------------------------------------------------------------------------

increase its Commitment (which decision shall be in its sole discretion) and, if
so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Issuing Bank (which approvals shall not be unreasonably withheld,
conditioned or delayed), to the extent that the existing Lenders decline to
increase their Commitments, or decline to increase their Commitments to the
amount requested by the Lead Borrower, the Arranger, in consultation with the
Lead Borrower, will use its reasonable efforts to arrange for other financial
institutions to become a Lender hereunder and to issue commitments in an amount
equal to the amount of the increase in the Total Commitment requested by the
Lead Borrower and not accepted by the existing Lenders, and the Borrower may
also invite additional lenders approved by the Administrative Agent (provided
that no approval of the Administrative Agent shall be required if such new
lender is an Affiliate of a Lender or an Approved Fund) to become Lenders, in
each case, pursuant to a joinder agreement (each a “Lender Joinder Agreement”)
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel. If the Total Commitment is increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of each Lender’s
increased Commitments. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase (with such
increase being pro rata among existing Lenders choosing to increase their
Commitments) and the Increase Effective Date and Schedule 2.01 shall be deemed
modified, without further action, to reflect the revised Commitments and
Applicable Percentages of the Lenders. As a condition precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Increase Effective Date signed by an
Authorized Officer of the Lead Borrower (x) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (y) certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article 6 and the other Loan
Documents are true and correct in all material respects (except that in the case
of any representation and warranty qualified by materiality, they shall be true
and correct in all respects) on and as of the Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.08(d),
the representations and warranties contained in Section 3.04 shall be deemed to
refer to the most recent statements furnished to the Administrative Agent, and
(B) no Default or Event of Default exists or would result therefrom, (ii) the
Borrower and each new Lender shall have executed and delivered a Lender Joinder
Agreement and such other instruments, documents and agreements as the
Administrative Agent may reasonably have requested; (iii) the Borrower shall
have paid such arrangement fees to the Arranger as the Lead Borrower and the
Arranger may agree; (iv) if requested by the Administrative Agent, the Borrower
shall deliver to the Administrative Agent and the Lenders an

 

38



--------------------------------------------------------------------------------

opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrowers reasonably satisfactory to
the Agent and dated such date; and (v) no Default or Event of Default exists.
Existing Lenders may, as necessary, receive a prepayment of amounts of the Loans
outstanding on the Increase Effective Date to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any non-ratable increase in the Commitments under this Section, which prepayment
shall be accomplished by the pro rata funding required of the Lender(s) issuing
new or increased Commitments.

Section 2.09    Repayment of Loans; Evidence of Debt.

(a)        The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, (ii) subject to
Section 2.05, to the Issuing Bank the then unpaid principal amount of each LC
Disbursement on the earlier of the Maturity Date and the date set forth in
Section 2.05(e), and (iii) subject to Section 2.04, to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the date that is ten (10) Business Days after such Swingline
Loan is made; provided that on each date that a Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding. At the request of each Lender,
the Loans made by such Lender shall be evidenced by a Note payable to such
Lender in the amount of such Lender’s Commitment.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)        The entries made in the accounts maintained pursuant to paragraph
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

Section 2.10    Prepayment of Loans.

(a)        The Borrower shall have the right at any time and from time to time
to prepay (including in connection with a partial release of any Mortgaged
Property), without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section, and subject to
Section 2.15, if applicable.

 

39



--------------------------------------------------------------------------------

(b)        The Lead Borrower shall notify the Administrative Agent (and, in the
case of a prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., Los Angeles,
California time, three (3) Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
Los Angeles, California time, one Business Day before the date of prepayment, or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
Los Angeles, California time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing
shall be in an amount that is an integral multiple of $100,000.00 and not less
than $500,000.00. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.

(c)        If at any time the total Credit Exposure of the Lenders exceeds the
lesser of the Total Commitment or the Availability, the Borrower shall prepay
the Loans in an amount equal to such excess within ten (10) days after such
occurrence, with any such payment being applied (i) first to the outstanding
Revolving Loans, (ii) second to the outstanding Swingline Loans, and (iii) third
to cash collateralize any LC Exposure.

(d)        In connection with the prepayment of any Loan prior to the expiration
of the Interest Period applicable thereto, the Borrower shall also pay any
applicable expenses pursuant to Section 2.15.

Section 2.11    Fees.

(a)        The Borrower agrees to pay to the Administrative Agent for the
account of each Lender the following unused fee (the “Unused Commitment Fee”)
which shall accrue during the period from and including the date of this
Agreement to, but excluding, the date on which such Commitment terminates, at a
rate per annum equal to (1) 0.25% per annum on the actual daily unused amount of
the Commitment of such Lender if Usage is less than 50% of such Lender’s
Commitment, and (2) 0.20% per annum on the actual daily unused amount of the
Commitment of such Lender if Usage is greater than or equal to 50% of such
Lender’s Commitment. Unused Commitment Fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any Unused Commitment Fees accrued as of the date on which
the Commitments terminate shall be payable on demand. All Unused Commitment Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day) and shall be based on the then existing Commitments of the Lenders.

 

40



--------------------------------------------------------------------------------

(b)        The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate provided for
Eurodollar Loans on the actual daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided cash collateral satisfactory to the Issuing Bank shall be payable, to
the maximum extent permitted by applicable Legal Requirements, to the other
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.18(a)(iv)
with the balance of such fee, if any, payable to the Issuing Bank for its own
account, and (ii) to the Issuing Bank a fronting fee, in the amount of 0.125% of
the face amount of each Letter of Credit (but not less than $500.00 for each
Letter of Credit). Participation fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the date of this Agreement; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Fronting fees shall be payable in full in advance on the date of the
issuance, or renewal or extension of each Letter of Credit, and are not
refundable. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)        The Borrower agrees to pay to the Administrative Agent, for its own
account fees payable in the amounts and at the times separately agreed to upon
in the fee letter executed between the Borrower and the Administrative Agent.

(d)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees, participation fees, and extension fees to the
Lenders. Fees paid under this Agreement shall not be refundable under any
circumstances.

Section 2.12    Interest.

(a)        The Loans comprising each ABR Borrowing shall bear interest at the
lesser of (x) the Alternate Base Rate plus the Applicable Rate, or (y) the
Maximum Rate.

 

41



--------------------------------------------------------------------------------

(b)        The Loans comprising each Eurodollar Borrowing shall bear interest at
the lesser of (a) the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate, or (b) the Maximum Rate.

(c)        Notwithstanding the foregoing, (A) if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, after
applicable grace periods, such overdue amount shall bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, the lesser of (x) 4% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section, or (y) the
Maximum Rate, or (ii) in the case of any other amount, the lesser of (x) 4% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section,
or (y) the Maximum Rate; and (B) after the occurrence of any Event of Default,
at the option of the Administrative Agent, or if the Administrative Agent is
directed in writing by the Required Lenders to do so, the Loan shall bear
interest at a rate per annum equal to the lesser of (x) 4% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section, or (y) the Maximum Rate (the foregoing increased interest rate, as
applicable, referred to as the “Default Rate”).

(d)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)        All interest hereunder shall be computed on the basis of a year of
360 days and twelve (12) 30-day months, and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f)        If, as a result of any restatement of or other adjustment to the
financial statements of Parent or Borrower or for any other reason, Parent,
Borrower, Administrative Agent, or the Lenders reasonably determine that (i) the
Total Leverage Ratio as calculated by Parent and Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the Total Leverage Ratio
would have resulted in higher or lower pricing for such period, then (A) if the
proper calculation results in a higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders, within three (3) Business Days after
demand by Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Credit Party under the
Bankruptcy Code of the United States, automatically and without further action
by Administrative Agent or any Lender), an

 

42



--------------------------------------------------------------------------------

amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period, and (B) if the proper calculation results in a lower pricing for
such period, Borrower shall receive a credit or refund of any overpayment
promptly after such determination. This paragraph shall not limit the rights of
Administrative Agent or any Lender, as the case may be, under Section 2.12(c) or
under ARTICLE VII (in each instance to the extent the Borrower is in violation
of Section 5.02(a) or such restatement of or other adjustment or recalculation
otherwise constitutes an Event of Default hereunder). To the extent that
Administrative Agent makes any determination under this Section 2.12(f) based on
computations provided by anyone other than Borrower, Administrative Agent shall
deliver a copy of same to the Borrower prior to the demand for excess interest
and fees.

Section 2.13    Alternate Rate of Interest.   If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, or the LIBO Rate, as applicable,
for such Interest Period; or

(b)        the Administrative Agent is advised by the Required Lenders that
(i) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period and (ii) such fact is generally applicable to
its loans of this type to similar borrowers, as evidenced by a certification
from such Lenders, then the Administrative Agent shall give notice thereof to
the Lead Borrower and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Lead
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

Section 2.14    Increased Costs.

(a)        If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank; or

 

43



--------------------------------------------------------------------------------

(ii)        impose on any Lender or the Issuing Bank or the London interbank
market any taxes or other condition (other than one relating to Excluded Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b)        If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

(c)        A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)        Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

44



--------------------------------------------------------------------------------

Section 2.15    Break Funding Payments.   In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default, (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(b)), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Lead Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

Section 2.16    Taxes.

(a)        Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions, and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)        In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)        The Borrower shall indemnify the Administrative Agent, Issuing Bank,
and each Lender, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, Issuing Bank, or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto,

 

45



--------------------------------------------------------------------------------

whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
Borrower receives ten (10) days prior written notice from the Administrative
Agent that it intends to pay any Indemnified Taxes or Other Taxes. A certificate
as to the amount of such payment or liability delivered to the Borrower by a
Lender, the Issuing Bank or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)        Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Lead Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Lead Borrower as will permit such payments to be
made without withholding or at a reduced rate. If a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Lead Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Lead Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Section 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)        The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, reimbursement of LC
Disbursements, or of amounts payable under Sections 2.14, 2.15 or 2.16, or
otherwise) prior to 1:00 p.m., Los Angeles, California time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its main offices in Cleveland,
Ohio, except for

 

46



--------------------------------------------------------------------------------

payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto. If
the Administrative Agent receives a payment for the account of a Lender prior to
1:00 p.m., Los Angeles, California time, such payment must be delivered to the
Lender on the same day and if it is not so delivered due to the fault of the
Administrative Agent, the Administrative Agent shall pay to the Lender entitled
to the payment interest thereon for each day after payment should have been
received by the Lender pursuant hereto until the Lender receives payment, at the
Federal Funds Effective Rate. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans or participations in LC Disbursements or Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans or participations in LC
Disbursements or Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans or participations in LC Disbursements or Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

47



--------------------------------------------------------------------------------

(d)        Unless the Administrative Agent shall have received notice from the
Lead Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Federal Funds Effective Rate.

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to Sections 2.06(b) or 2.17(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.18    Defaulting Lenders.

(a)        Adjustments.   Notwithstanding anything to the contrary contained in
this Credit Agreement, if any Lender becomes a Defaulting Lender, then, until
such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i)        Waivers and Amendments.   That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 9.02.

(ii)        Reallocation of Payments.   Any payment of principal, interest, fees
or other amounts received by Administrative Agent for the account of a
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE VII or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank or the Swingline
Lender hereunder; third, if so determined by Administrative Agent or requested
by the Issuing Bank or the Swingline Lender, to be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
outstanding and undrawn Letter of Credit; fourth, as the Borrower may request
(so long as no Default or Event of Default exists other than a Default or Event
of Default resulting directly from the Defaulting Lender’s breach of its
obligations under this Credit Agreement), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof

 

48



--------------------------------------------------------------------------------

as required by this Credit Agreement, as determined by Administrative Agent;
fifth, if so determined by Administrative Agent and the Borrower, to be held in
a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the non-Defaulting Lenders, the
Issuing Bank or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Credit Agreement; seventh, so long as no
Default or Event of Default exists other than a Default or Event of Default
resulting directly from the Defaulting Lender’s breach of its obligations under
this Credit Agreement, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if: (x) such payment is a payment of the principal amount of any
Loans or LC Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share; and (y) such Loans or LC Disbursements were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and LC
Disbursements owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LC Disbursements owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)        Certain Fees.   A Defaulting Lender: (x) shall not be entitled to
receive any Unused Fee pursuant to Section 2.11 for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender); and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.11.

(iv)        Reallocation of Applicable Percentages to Reduce LC Exposure.
  During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans, the “
Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of such Defaulting Lender; provided, that:
(A) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (B) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans shall not exceed the

 

49



--------------------------------------------------------------------------------

positive difference, if any, of: (1) the Commitment of such non-Defaulting
Lender; minus (2) the aggregate outstanding principal amount of the Revolving
Loans of such Lender.

(b)        Defaulting Lender Cure.   If the Lead Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), such Defaulting Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages, whereupon such
Defaulting Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no cessation in status as Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising
during the period that such Lender was a Defaulting Lender.

Section 2.19    Mitigation Obligations; Replacement of Lenders.

(a)        Each Lender and the Issuing Bank will notify the Lead Borrower of any
event occurring after the date of this Agreement which will entitle such Person
to compensation pursuant to Sections 2.14 and 2.16 as promptly as practicable
after it obtains knowledge thereof and determines to request such compensation,
provided that such Person shall not be liable for the failure to provide such
notice. If any Lender or the Issuing Bank requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
such Person or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender or the Issuing Bank, as the case may be, shall
use reasonable efforts to avoid or minimize the amounts payable, including,
without limitation, the designation of a different lending office for funding or
booking its Loans or Letters of Credit hereunder or the assignment of its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender or the Issuing Bank, as applicable, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender or Issuing Bank to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the Issuing Bank. The
Borrower hereby agrees to pay all reasonable and documented costs and expenses
incurred by any Lender or the Issuing Bank in connection with any such
designation or assignment.

(b)        If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to

 

50



--------------------------------------------------------------------------------

assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.20    Extension.

(a)        Initial Extension.   So long as no Event of Default or Default shall
be in existence on the date on which notice is given in accordance with the
following clause (i) and on the Maturity Date, Borrower may extend the Maturity
Date to December 22, 2019, upon satisfaction of the following: (i) delivery of a
written request to Administrative Agent at least sixty (60) days, but no more
than one hundred twenty (120) days, prior to the Maturity Date then in effect;
(ii) payment to Administrative Agent for the benefit of the Lenders of a
facility extension fee equal to twenty (20) basis points of the aggregate
Commitments of the Lenders, which fee shall be payable on or before the then
applicable Maturity Date; and (iii) payment by Borrower of all fees and expenses
to Administrative Agent and the Lenders to the extent then due. Such extension
shall be evidenced by delivery of written confirmation of the same by
Administrative Agent to Borrower.

(b)        Second Extension.   So long as no Event of Default or Default shall
be in existence on the date on which notice is given in accordance with the
following clause (i) and on the Maturity Date (as extended in accordance with
Section 2.20(a)), Borrower may extend the Maturity Date to December 22, 2020,
upon satisfaction of the following: (i) delivery of a written request to
Administrative Agent at least sixty (60) days, but no more than one hundred
twenty (120) days, prior to the Maturity Date then in effect; (ii) payment to
Administrative Agent for the benefit of the Lenders of a facility extension fee
equal to twenty (20) basis points of the aggregate Commitments of the Lenders,
which fee shall be payable on or before the then applicable Maturity Date; and
(iii) payment by Borrower of all fees and expenses to Administrative Agent and
the Lenders to the extent then due. Such extension shall be evidenced by
delivery of written confirmation of the same by Administrative Agent to
Borrower.

(c)        Miscellaneous.   If the Maturity Date is extended, all of the other
terms and conditions of this Agreement and the other Loan Documents (including
interest

 

51



--------------------------------------------------------------------------------

payment dates) shall remain in full force and effect and unmodified, except as
expressly provided for herein. The extension of the Maturity Date is subject to
the satisfaction of each of the following additional conditions:

(i)        the representations and warranties of each Credit Party set forth in
this Agreement or any other Loan Document to which such Credit Party is a
signatory shall be true and correct in all material respects on the date that
the extension request is given to the Administrative Agent and on the first day
of the extension (except to the extent such representations and warranties
(i) relate to a specified date, in which case they shall be true and correct in
all material respects as of such date, or (ii) are qualified by materiality, in
which case, they shall be true and correct in all respects);

(ii)        no Default or Event of Default has occurred and is continuing on the
date on which the Borrower gives the Administrative Agent the extension request
or on the first day of the extension;

(iii)        the Borrower shall be in compliance with all of the financial
covenants set forth in Section 5.02 hereof both on the date on which the
extension request is given to the Administrative Agent and on the first day of
the extension;

(iv)        the Borrower shall have paid to the Administrative Agent all amounts
then due and payable to any of the Lenders, the Issuing Bank, and the
Administrative Agent under the Loan Documents, including the extension fees as
provided for herein;

(v)        the Borrower shall pay for any and all reasonable out-of-pocket costs
and expenses, including, reasonable attorneys’ fees and disbursements, incurred
by the Administrative Agent in connection with or arising out of the extension
of the Maturity Date, including the costs of all Appraisals ordered by the Agent
in connection with such extension;

(vi)        the Borrower shall execute and deliver to Administrative Agent such
other documents, financial statements, instruments, certificates, opinions of
counsel, Title Insurance Policy endorsements, reports, or amendments to the Loan
Documents as the Administrative Agent shall reasonably request regarding the
Credit Parties as shall be necessary to effect such extension; and

(vii)        a written acknowledgement by the Administrative Agent to Lead
Borrower indicating that all extension conditions set forth above have been
satisfied.

ARTICLE III

Representations and Warranties

 

52



--------------------------------------------------------------------------------

The Borrower represents and warrants to the Lenders and the Administrative Agent
and the Issuing Bank that:

Section 3.01    Organization; Powers.   Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 3.02    Authorization; Enforceability.   The Transactions are within the
corporate, partnership or limited liability company powers (as applicable) of
the respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Agreement and
the Loan Documents have been duly executed and delivered by each Credit Party
which is a party thereto and constitute the legal, valid and binding obligation
of each such Person, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts.   The Transactions (a) to the
actual knowledge of the Borrower, do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect or
which shall be completed at the appropriate time for such filings under
applicable securities laws, (b) to the actual knowledge of the Borrower, will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Credit Party or any of the Borrower’s
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Credit Party or any of the Borrower’s Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by any Credit
Party or any of the Borrower’s Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of any Credit Party or any of
the Borrower’s Subsidiaries, except pursuant to the Deed of Trust.

Section 3.04    Financial Condition; No Material Adverse Change.

(a)        The Parent has heretofore furnished to the Lenders financial
statements of the Parent as of and for the period ending December 31, 2014
reported on by CohnReznick, LLC, independent public accountants, for the Parent,
and the internally-prepared financial statements of the Parent as of and for the
period ending September 30, 2015. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

(b)        Since December 31, 2014, no event has occurred which could reasonably
be expected to have a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

Section 3.05    Properties.

(a)        Subject to Liens permitted by Section 6.01, each of the Borrower and
its Subsidiaries has title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
and title defects disclosed to Lenders that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(b)        Subject to the property conditions reports obtained by the Borrower
or a Subsidiary at the time of acquisition with respect to each Real Property,
all components of all improvements included within the Real Property owned or
leased, as lessee, by any Credit Party, including, without limitation, the roofs
and structural elements thereof and the heating, ventilation, air conditioning,
plumbing, electrical, mechanical, sewer, waste water, storm water, paving and
parking equipment, systems and facilities included therein, are in good working
order and repair, subject to such exceptions which are not reasonably likely to
have, in the aggregate, a Material Adverse Effect. All water, gas, electrical,
steam, compressed air, telecommunication, sanitary and storm sewage lines and
systems and other similar systems serving the Real Property owned or leased by
any Credit Party are installed and operating and are sufficient to enable the
Real Property to continue to be used and operated in the manner currently being
used and operated, and no Credit Party has any knowledge of any factor or
condition that reasonably could be expected to result in the termination or
material impairment of the furnishing thereof, subject to such exceptions which
are not likely to have, in the aggregate, a Material Adverse Effect. No
improvement or portion thereof is dependent for its access, operation or utility
on any land, building or other improvement not included in the Real Property
owned or leased by the Borrower or its Subsidiaries, other than for access
provided pursuant to a recorded easement or other right of way establishing the
right of such access subject to such exceptions which are not likely to have, in
the aggregate, a Material Adverse Effect.

(c)        To each Credit Party’s actual knowledge, all franchises, licenses,
authorizations, rights of use, governmental approvals and permits (including all
certificates of occupancy and building permits) required to have been issued by
Governmental Authority to enable all Real Property owned or leased by Borrower
or any of its Subsidiaries to be operated as then being operated have been
lawfully issued and are in full force and effect, other than those which the
failure to obtain in the aggregate could not be reasonably expected to have a
Material Adverse Effect. No Credit Party is in violation of the terms or
conditions of any such franchises, licenses, authorizations, rights of use,
governmental approvals and permits, which violation would reasonably be expected
to have a Material Adverse Effect.

(d)        None of the Credit Parties has received any notice or has any actual
knowledge, of any pending, threatened or contemplated condemnation proceeding
affecting any Real Property owned or leased by Borrower or any of its
Subsidiaries or any part thereof, or any proposed termination or impairment of
any parking (except as contemplated in any approved expansion approved by
Administrative Agent), at any such owned or leased Real Property or of any sale
or other disposition of any Real Property owned or leased by Borrower or any of
its Subsidiaries or any part thereof in lieu of condemnation, which in the
aggregate, are reasonably likely to have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

(e)        Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Real Property owned
or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Government Authorities or any area identified by the insurance industry
or other experts acceptable to the Administrative Agent as an area that is a
high probable earthquake or seismic area, except as set forth on Schedule
3.05(e).

(f)        There are no Persons operating or managing any Mortgaged Property
other than the Borrower and the Management Company pursuant to (i) the
management agreements delivered to Administrative Agent as of the Effective
Date, and (ii) such other management agreements in form and substance reasonably
satisfactory to the Administrative Agent. To Borrower’s actual knowledge, except
as disclosed on the Current Survey no improvement or portion thereof, or any
other part of any Mortgaged Property, is dependent for its access, operation or
utility on any land, building or other improvement not included in such
Mortgaged Property, other than for access provided pursuant to a recorded
easement or other right of way establishing the right of such access.

Section 3.06    Intellectual Property.   To the actual knowledge of each Credit
Party, such Credit Party owns, or is licensed to use, all patents and other
intellectual property material to its business, and the use thereof by such
Credit Party does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. To the actual
knowledge of each Credit Party, there are no material slogans or other
advertising devices, projects, processes, methods, substances, parts or
components, or other material now employed, or now contemplated to be employed,
by any Credit Party with respect to the operation of any Real Property with the
Lenders acknowledging that each Mortgaged Property will be operated by Extra
Space Management, Inc. under the “Extra Space” brand and marketing program and
will utilize such Management Company’s “processes” and “methods”, and no claim
or litigation regarding any slogan or advertising device, project, process,
method, substance, part or component or other material employed, or now
contemplated to be employed by any Credit Party, is pending or threatened, the
outcome of which could reasonably be expected to have a Material Adverse Effect.

Section 3.07    Litigation and Environmental Matters.

(a)        Except as set forth in Schedule 3.07 attached hereto, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting any Credit Party or any of the Borrower’s Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.

 

55



--------------------------------------------------------------------------------

(b)        Except as disclosed in the environmental reports obtained by the
Borrower or a Subsidiary at the time of acquisition with respect to each Real
Property and with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

(i)        to the actual knowledge of the Credit Parties, all Real Property
leased or owned by Borrower or any of its Subsidiaries is free from
contamination by any Hazardous Material, except to the extent such contamination
could not reasonably be expected to cause a Material Adverse Effect;

(ii)        to the actual knowledge of the Credit Parties, the operations of
Borrower and its Subsidiaries, and the operations at the Real Property leased or
owned by Borrower or any of its Subsidiaries are in compliance with all
applicable Environmental Laws, except to the extent such noncompliance could not
reasonably be expected to cause a Material Adverse Effect;

(iii)        neither the Borrower nor any of its Subsidiaries have known
liabilities with respect to Hazardous Materials and, to the knowledge of each
Credit Party, no facts or circumstances exist which could reasonably be expected
to give rise to liabilities with respect to Hazardous Materials, in either case,
except to the extent such liabilities could not reasonably be expected to have a
Material Adverse Effect;

(iv)        to the actual knowledge of Borrower, (A) the Borrower and its
Subsidiaries and all Real Property owned or leased by Borrower or its
Subsidiaries have all Environmental Permits necessary for the operations at such
Real Property and are in compliance with such Environmental Permits; (B) there
are no legal proceedings pending nor, to the actual knowledge of any Credit
Party, threatened to revoke, or alleging the violation of, such Environmental
Permits; and (C) none of the Credit Parties have received any notice from any
source to the effect that there is lacking any Environmental Permit required in
connection with the current use or operation of any such properties, in each
case, except to the extent the nonobtainment or loss of an Environmental Permit
could not reasonably be expected to have a Material Adverse Effect;

(v)        neither the Real Property currently leased or owned by Borrower nor
any of its Subsidiaries, nor, to the actual knowledge of any Credit Party,
(x) any predecessor of any Credit Party, nor (y) any of Credit Parties’ Real
Property owned or leased in the past, nor (z) any owner of Real Property leased
or operated by Borrower or any of its Subsidiaries, are subject to any
outstanding written order or contract, including Environmental Liens, with any
Governmental Authority or other Person, or to any federal, state, local, foreign
or territorial investigation of which a Credit Party has been given notice
respecting

 

56



--------------------------------------------------------------------------------

(A) Environmental Laws, (B) Remedial Action, (C) any Environmental Claim; or
(D) the Release or threatened Release of any Hazardous Material, in each case,
except to the extent such written order, contract or investigation could not
reasonably be expected to have a Material Adverse Effect;

(vi)        none of the Credit Parties are subject to any pending legal
proceeding alleging the violation of any Environmental Law nor, to the actual
knowledge of each Credit Party, are any such proceedings threatened, in either
case, except to the extent any such proceedings could not reasonably be expected
to have a Material Adverse Effect;

(vii)        neither the Borrower nor any of its Subsidiaries nor, to the actual
knowledge of each Credit Party, any predecessor of any Credit Party, nor to the
actual knowledge of each Credit Party, any owner of Real Property leased by
Borrower or any of its Subsidiaries, have filed any notice under federal, state
or local, territorial or foreign law indicating past or present treatment,
storage, or disposal of or reporting a Release of Hazardous Material into the
environment, in each case, except to the extent such Release of Hazardous
Material could not reasonably be expected to have a Material Adverse Effect;

(viii)        none of the operations of the Borrower or any of its Subsidiaries
or, to the actual knowledge of each Credit Party, of any owner of premises
currently leased by Borrower or any of its Subsidiaries or of any tenant of
premises currently leased from Borrower or any of its Subsidiaries, involve or
previously involved the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Part 261.3 (in effect as
of the date of this Agreement) or any state, local, territorial or foreign
equivalent, in violation of Environmental Laws; and

(ix)        to the actual knowledge of the Credit Parties, there is not now, nor
has there been in the past (except, in all cases, to the extent the existence
thereof could not reasonably be expected to have a Material Adverse Effect), on,
in or under any Real Property leased or owned by Borrower or any of its
Subsidiaries, or any of their predecessors (A) any underground storage tanks or
surface tanks, dikes or impoundments (other than for surface water); (B) any
friable asbestos-containing materials; (C) any polychlorinated biphenyls; or
(D) any radioactive substances other than naturally occurring radioactive
material.

Section 3.08    Compliance with Laws and Agreements.   Each of the Credit
Parties is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or to its knowledge, its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

 

57



--------------------------------------------------------------------------------

Section 3.09    Investment and Holding Company Status.   Neither any of the
Credit Parties nor any of the Borrower’s Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

Section 3.10    Taxes.   Each Credit Party and each of the Borrower’s
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.11    ERISA.   No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower does not have any Plans as of
the date hereof. As to any future Plan the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) will not exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) will not exceed the fair market value of the assets of all such
underfunded Plans.

Section 3.12    Disclosure.   The Borrower has disclosed or made available to
the Lenders all Material Contracts and material corporate or other restrictions
to which it, any other Credit Party, or any of its Subsidiaries is subject, and
all other matters known to it, that, in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Section 3.13    RESERVED.

Section 3.14    Margin Regulations.   The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board), and no proceeds
of any Loan will be used to purchase or carry any margin stock.

Section 3.15    Subsidiaries; REIT Qualification.   As of the Effective Date,
the Parent has only the direct Subsidiaries listed on Schedule 3.15 attached
hereto. The Lead Borrower is a Delaware limited partnership taxed as a
partnership for federal income tax purposes and each

 

58



--------------------------------------------------------------------------------

other Borrower is a Delaware limited liability company wholly-owned by the Lead
Borrower and is treated as a disregarded entity for federal income tax purposes.
The Parent is a Maryland corporation duly organized pursuant to articles of
incorporation filed with the Maryland Department of Assessments and Taxation,
and is in good standing under the laws of Maryland. The Parent intends to
conduct its business in a manner which will enable it to qualify as a real
estate investment trust under, and to be entitled to the benefits of, §856 of
the Code, and intends to elect to be treated as and will be entitled to the
benefits of a real estate investment trust thereunder effective as of January 1,
2014.

Section 3.16    Solvency.   After giving effect to the transactions contemplated
by this Agreement and the other Loan Documents, including all Loans made or to
be made hereunder, no Credit Party is insolvent on a balance sheet basis such
that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities, each Credit Party is able to pay its debts as they become due, and
each Credit Party has sufficient capital to carry on its business.

Section 3.17    OFAC; Anti-Corruption Laws; PATRIOT Act.   None of the Borrower,
any of the other Credit Parties, any of the other Subsidiaries, any of their
officers or employees, and to the knowledge of the Borrower, their directors and
agents, employees and agents, or any other Affiliate of the Borrower: (i) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person. The Credit
Parties, their Subsidiaries and their respective officers and employees, and to
the knowledge of the Borrower their directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No Loan
or Letter of Credit, use of the proceeds of any Loan or Letter of Credit or
other transaction contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions. Neither the making of the Loans nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. Each Credit Party and its Subsidiaries are in compliance in all
material respects with the PATRIOT Act.

ARTICLE IV

Conditions

 

59



--------------------------------------------------------------------------------

Section 4.01    Effective Date.   The obligations of the Lenders to make
Revolving Loans hereunder, of the Swingline Lender to make Swingline Loans
hereunder, and of the Issuing Lender to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02) (the “Effective Date”):

(a)        The Administrative Agent (or its counsel) shall have received from
each Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
other electronic transmission of a signed signature page of each such Loan
Document other than the Notes) that such party has signed a counterpart of the
Loan Documents, together with copies of all Loan Documents.

(b)        The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Mastrogiovanni Mersky & Flynn, P.C., counsel for the Borrower
and the Guarantor, and such other counsel as the Administrative Agent may
approve, covering such matters relating to the Credit Parties, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion.

(c)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Credit Parties,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement (including each Credit Party’s compliance
with Section 9.14 and other customary “know your customer” requirements) or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d)        The Administrative Agent shall have received a Compliance Certificate
and Borrowing Base Certificate, dated the date of this Agreement and signed by a
Financial Officer of Parent, in form and substance reasonably satisfactory to
the Administrative Agent.

(e)         The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(f)        Simultaneous with the initial Borrowings hereunder, all amounts
outstanding under the Existing Credit Agreement shall be refinanced in full and
be deemed to be outstanding hereunder and such Existing Credit Agreement shall
be terminated, with any funding made or payments received by each Lender under
this Agreement which is also a lender under the existing Agreement being
effected on a “net” basis to reflect the outstanding balances of the Loans to be
held by such Lender under this Agreement after giving effect to the initial
fundings on the Effective Date.

 

60



--------------------------------------------------------------------------------

(g)        The Administrative Agent shall have received copies of all other Loan
Documents, the Environmental Assessment, the Title Insurance Policy and the
Current Survey (in each instance as delivered in connection with the original
closing of the Loan, with the Administrative Agent receiving an acceptable
endorsement to each Title Policy), property condition assessments, insurance
certificates, and such other due diligence information as the Administrative
Agent may require for each Mortgaged Property.

The Administrative Agent shall notify the Lead Borrower of the Effective Date,
and such notice shall be conclusive and binding.

Section 4.02    Each Credit Event.   The obligation of the Lenders to make
Revolving Loans hereunder on the occasion of any Borrowing, of the Swingline
Lender to make Swingline Loans hereunder on the occasion of any Borrowing, and
of the Issuing Lender to issue, amend, renew, or extend Letters of Credit
hereunder, is subject, in each case, to the satisfaction of the following
conditions:

(a)        The representations and warranties of each Credit Party set forth in
this Agreement or in any other Loan Document shall be true and correct on and as
of the date of such Borrowing or the date of issuance, amendment, renewal, or
extension of such Letter of Credit, as applicable.

(b)        At the time of and immediately after giving effect to such Borrowing
or to the issuance, amendment, renewal, or extension of such Letter of Credit,
as applicable, no Default shall have occurred and be continuing.

(c)        With respect to (i) any requested Borrowings, the Borrower shall have
complied with Sections 2.03 or 2.04, as applicable, and (ii) the request for any
issuance, amendment, renewal, or extension of a Letter of Credit, the Borrower
shall have complied with Sections 2.05.

(d)        The Administrative Agent shall have received a Compliance Certificate
and Borrowing Base Certificate signed by a Financial Officer of Borrower.

(e)        All due diligence and additional Loan Documents related to any new
Mortgaged Property shall have been approved, executed and delivered to the
Administrative Agent.

Each Borrowing and each issuance, amendment, renewal, or extension of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit

 

61



--------------------------------------------------------------------------------

shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 5.01    Financial Statements; Ratings Change and Other Information.
  The Borrower will furnish to the Administrative Agent and each Lender:

(a)        within 120 days after the end of each fiscal year of the Parent, the
Parent’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, together with all notes thereto, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by CohnReznick,
LLC or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b)        within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent, (i) the Parent’s consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Parent on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) a Real Property Portfolio
Summary Schedule, broken out by Mortgaged Properties in the Pool, detailing or
including at a minimum, the property name and address, square footage,
percentage of ownership, number of units, cost basis, occupancy, annualized
prior quarter net operating income, and (iii) operating statements, rent roll
and accounts receivable aging for each Mortgaged Property;

(c)        concurrently with any delivery of financial statements under clause
(a) or (b) above, a compliance certificate of a Financial Officer of the Parent
(the “Compliance Certificate”) in the form of Exhibit B attached hereto;

(d)        promptly after the same become publicly available for Forms 10-K and
10-Q described below, and upon written request for items other than Forms 10-K
and 10-Q described below, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent, the Borrower or any
Subsidiary with the Securities and Exchange Commission (including registration
statements and reports on Form 10-K, 10-Q and 8-K (or their equivalents)), or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent or the Borrower to its shareholders generally, as the case may be; and

 

62



--------------------------------------------------------------------------------

(e)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Credit
Party or any Subsidiary of the Borrower, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender may reasonably
request.

Section 5.02    Financial Tests.   The Parent shall have and maintain, on a
consolidated basis in accordance with GAAP, tested as of the close of each
fiscal quarter:

(a)        a Total Leverage Ratio no greater than sixty percent (60%);

(b)        a Tangible Net Worth not at any time to be less than
(i) $158,282,000.00, plus (ii) eighty percent (80%) of the Net Equity Proceeds
received after the Effective Date;

(c)        an Interest Coverage Ratio of not less than 1.85:1.00;

(d)        a Fixed Charge Ratio of not less than 1.60:1.00;

(e)        a ratio of (i) the Indebtedness that bears interest at a varying rate
of interest or that does not have the interest rate fixed, capped or swapped
pursuant to a Hedging Agreement to (ii) the sum of the Indebtedness, not in
excess of thirty percent (30%); and

(f)        a Maximum Payout Ratio of not greater than ninety five percent
(95%) commencing as of the end of the first fiscal quarter that commences after
the third (3rd) anniversary of the Effective Date.

Notwithstanding the foregoing, each of the Parent and the Borrower shall have
ten (10) Business Days from the date on which any violation of the above tests
shall occur in which to cure such violation, to the extent such violation can be
cured with a cash payment, which 10-day cure period shall be in lieu of, and not
in addition to, any other cure period provided for herein that may affect this
Section 5.02. It shall be an Event of Default if Borrower fails to make such a
prepayment not later than ten (10) Business Days after notice from the
Administrative Agent to the Lead Borrower requesting the payment.

Section 5.03    Notices of Material Events.   The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same (unless specific time is set forth below):

(a)        the occurrence of any Default;

(b)        within five (5) Business Days after the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Credit Party or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

63



--------------------------------------------------------------------------------

(c)        within five (5) Business Days after the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00; and

(d)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.04    Existence; Conduct of Business.   The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except to the extent the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.01
and shall not apply to the real estate investment trust status of the Parent
until such time as the Parent has made its initial election to be treated as a
real estate investment trust under the Code. Each Person that is a Borrower must
at all times be a wholly owned Subsidiary of Parent or a wholly owned Subsidiary
of the Lead Borrower.

Section 5.05    Payment of Obligations.   The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including liabilities for Taxes,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.06    Maintenance of Properties; Insurance.

(a)        The Borrower will (i) keep and maintain all property material to the
conduct of the operations of the Mortgaged Properties in good working order and
condition, ordinary wear and tear excepted, and (ii) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are set forth in the schedule provided pursuant to Section 3.13,
with Administrative Agent named as loss payee and a beneficiary of such
insurance on substantially similar policies and programs as are acceptable to
Administrative Agent.

(b)        The Borrower shall maintain the following insurance coverages for
each of the Mortgaged Properties in the Pool:

(i)        An all-risk policy of permanent property insurance insuring the
Mortgaged Property against all risks that are commonly covered under real
property insurance except those permitted by the Administrative Agent in writing
to be excluded from coverage thereunder.

 

64



--------------------------------------------------------------------------------

(ii)        A boiler and machinery insurance policy covering loss or damage to
all portions of the Mortgaged Property comprised of air-conditioning and heating
systems, other pressure vessels, machinery, boilers or high pressure piping.

(iii)        An all-risk policy of insurance covering loss of earnings and/or
rents from the Mortgaged Property in the event that the Mortgaged Property is
not available for use or occupancy due to casualty, damage or destruction
required to be covered by the policies of insurance described in (i) and
(ii) above.

(iv)        Commercial general liability, auto liability, umbrella or excess
liability and worker’s compensation insurance against claims for bodily injury,
death or property damage occurring on, in or about the Mortgaged Property in an
amount and containing terms reasonably acceptable to the Administrative Agent.

(v)        Such other insurance against other insurable hazards, risks or
casualties which at the time are commonly insured against in the case of owners
and premises similarly situated, due regard being given to the financial
condition of the Borrower, the height and type of the Mortgaged Property, its
construction, location, use and occupancy.

(vi)        All required insurance will be written on forms acceptable to the
Administrative Agent and by companies having a Best’s Insurance Guide Rating of
not less than A or A+ and which are otherwise acceptable to the Administrative
Agent, and such insurance (other than third party liability insurance) shall be
written or endorsed so that all losses are payable to the Administrative Agent,
as Administrative Agent for the Lenders. The original policies evidencing such
insurance shall be delivered by the Borrower to the Administrative Agent and
held by the Administrative Agent, unless Administrative Agent expressly consents
to accept insurance certificates instead. Each such policy shall expressly
prohibit cancellation of insurance without thirty (30) days’ written notice to
the Administrative Agent. The Borrower agrees to furnish due proof of payment of
the premiums for all such insurance to Administrative Agent promptly after each
such payment is made and in any case at least fifteen (15) days before payment
becomes delinquent.

(c)        The Borrower will pay and discharge all taxes, assessments,
maintenance charges, permit fees, impact fees, development fees, capital repair
charges, utility reservations and standby fees and all other similar impositions
of every kind and character charged, levied, assessed or imposed against any
interest in any Mortgaged Property owned by it, as they become payable and
before they become delinquent and that, if not paid, could result in a Material
Adverse Effect before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested

 

65



--------------------------------------------------------------------------------

in good faith by appropriate proceedings, (b) the Borrower has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect. The Borrower shall furnish receipts
evidencing proof of such payment to the Administrative Agent promptly after
payment and before delinquency.

(d)        All proceeds of insurance with respect to any Mortgaged Property
shall be paid to Administrative Agent and, at Administrative Agent’s option, be
applied to Borrower’s Obligations or released, in whole or in part, to pay for
the actual cost of repair, restoration, rebuilding or replacement (collectively,
“Cost To Repair”). If the Cost To Repair does not exceed thirty-five percent
(35%) of the Appraised Value of the subject Mortgaged Property, provided no
Event of Default is then in existence, Administrative Agent shall release so
much of the insurance proceeds as may be required to pay for the actual Cost to
Repair in accordance with and subject to the provisions of Section 5.06(e)
below.

(e)        If Administrative Agent elects or is required to release insurance
proceeds, Administrative Agent may impose, reasonable conditions on such release
which shall include, but not be limited to, the following:

(i)        prior written approval by Administrative Agent, which approval shall
not be unreasonably withheld or delayed of plans, specifications, cost
estimates, contracts and bonds for the restoration or repair of the loss or
damage;

(ii)        waivers of lien, architect’s certificates, contractor’s sworn
statements and other evidence of costs, payments and completion as Agent may
reasonably require;

(iii)        if the Cost To Repair does not exceed $500,000.00, the funds to pay
therefor shall be released to Borrower. Otherwise, funds shall be released upon
final completion of the Repair Work, unless Borrower requests earlier funding,
in which event partial monthly disbursements equal to 90% of the value of the
work completed shall be made prior to final completion of the repair,
restoration or replacement and the balance of the disbursements shall be made
upon full completion and the receipt by Administrative Agent of satisfactory
evidence of payment and release of all liens;

(iv)        determination by Administrative Agent that the undisbursed balance
of such proceeds on deposit with Administrative Agent, together with additional
funds deposited for the purpose, shall be at least sufficient to pay for the
remaining Cost To Repair, free and clear of all liens and claims for lien;

(v)        all work to comply with the standards, quality of construction and
Legal Requirements applicable to the original construction of the Mortgaged
Property; and

 

66



--------------------------------------------------------------------------------

(vi)        in Administrative Agent’s good faith judgment the Repair Work is
likely to be completed at least three (3) months prior to the Maturity Date.

(f)        If there is any condemnation for public use of a Mortgaged Property
or of any Collateral, the awards on account thereof shall be paid to
Administrative Agent and shall be applied to Borrower’s obligations, or at
Administrative Agent’s discretion released to Borrower. If, in the case of a
partial taking or a temporary taking, in the sole judgment of Administrative
Agent the effect of such taking is such that there has not been a material and
adverse impairment of the viability of the Mortgaged Property or the value of
the Collateral, so long as no Default exists Administrative Agent shall release
awards on account of such taking to Borrower if such awards are sufficient (or
amounts sufficient are otherwise made available) to repair or restore the
Mortgaged Property to a condition reasonably satisfactory to Administrative
Agent subject to the requirements of Section 5.06(e).

Section 5.07    Books and Records; Inspection Rights.

(a)        The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.

(b)        The Borrower will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

Section 5.08    Compliance with Laws.   The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority (including, without limitation, Anti-Corruption Laws
and Sanctions) applicable to it or its property, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

Section 5.09    Use of Proceeds.   The proceeds of the Loans will be used for
acquisition, acquisition fees and expenses, and financing of the Mortgaged
Properties and other real properties to be acquired by Subsidiaries of the Lead
Borrower and other general working capital purposes. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for financing, funding or
completing the hostile acquisition of publicly traded Persons or for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations U and X.

Section 5.10    Fiscal Year.   Borrower shall maintain as its fiscal year the
twelve (12) month period ending on December 31 of each year.

Section 5.11    Environmental Matters.

 

67



--------------------------------------------------------------------------------

(a)        Borrower shall comply and shall cause each of its Subsidiaries and
each Real Property owned or leased by such parties to comply in all material
respects with all applicable Environmental Laws currently or hereafter in
effect, except to the extent noncompliance could not reasonably be expected to
have a Material Adverse Effect.

(b)        If the Administrative Agent or the Required Lenders at any time have
a reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries, or Real Property adjacent to such Real Property, which
could reasonably be expected to have a Material Adverse Effect, then Borrower
agrees, upon request from the Administrative Agent (which request may be
delivered at the option of Administrative Agent or at the direction of Required
Lenders), to provide the Administrative Agent, at the Borrower’s expense, with
such reports, certificates, engineering studies or other written material or
data as the Administrative Agent or the Required Lenders may reasonably require
so as to reasonably satisfy the Administrative Agent and the Required Lenders
that any Credit Party or Real Property owned or leased by them is in material
compliance with all applicable Environmental Laws.

(c)        Borrower shall, and shall cause each of its Subsidiaries to, take
such Remedial Action or other action as required by Environmental Law or any
Governmental Authority except to the extent the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(d)        If the Borrower fails to timely take, or to diligently and
expeditiously proceed to complete in a timely fashion, any action described in
this Section, the Administrative Agent may, after notice to the Lead Borrower,
with the consent of the Required Lenders, make advances or payments toward the
performance or satisfaction of the same, but shall in no event be under any
obligation to do so. All sums so advanced or paid by the Administrative Agent
(including reasonable counsel and consultant and investigation and laboratory
fees and expenses, and fines or other penalty payments) and all sums advanced or
paid in connection with any judicial or administrative investigation or
proceeding relating thereto, will become due and payable from the Borrower ten
(10) Business Days after demand, and shall bear interest at the Default Rate
from the date any such sums are so advanced or paid by the Administrative Agent
until the date any such sums are repaid by the Borrower. Promptly upon request,
the Borrower will execute and deliver such instruments as the Administrative
Agent may deem reasonably necessary to permit the Administrative Agent to take
any such action, and as the Administrative Agent may require to secure all sums
so advanced or paid by the Administrative Agent. If a Lien is filed against the
Mortgaged Property by any Governmental Authority resulting from the need to
expend or the actual expending of monies arising from an action or omission,
whether intentional or unintentional, of the Borrower or for which any Borrower
is responsible, resulting in the Releasing of any Hazardous Material into the
waters or onto land located within or without the State where the Mortgaged
Property is located, then the Borrower will, within thirty (30) days from the
date that the Borrower is first given notice that such Lien has been placed
against the Mortgaged Property (or within such shorter period of time as may be
specified by the Administrative Agent if such Governmental Authority has

 

68



--------------------------------------------------------------------------------

commenced steps to cause the Mortgaged Property to be sold pursuant to such
Lien), either (i) pay the claim and remove the Lien, or (ii) furnish a cash
deposit, bond or such other security with respect thereto as is satisfactory in
all respects to the Administrative Agent and is sufficient to effect a complete
discharge of such Lien on the Mortgaged Property.

Section 5.12    Property Pool.

(a)        Mortgaged Properties Generally.   Each Real Property proposed by the
Lead Borrower as Collateral shall meet the requirements of a Mortgaged Property,
shall not be subject to a Lien in any manner, other than Permitted Encumbrances,
and shall meet the following requirements:

(i)        a self-storage property located in the United States of America,
which is 100% owned or will be 100% owned at the time it becomes a Mortgaged
Property by a Borrower;

(ii)        the Administrative Agent shall have received an Appraisal with
respect to the Real Property ordered by the Administrative Agent; during the
Initial Term, Administrative Agent shall have the right, but not the obligation,
in its sole discretion, to order updated Appraisals of the Mortgaged Properties
at the Lender’s expense for purposes of determining Pool Value, such updated
Appraisals to be obtained no more frequently than once per annum.
Notwithstanding the previous limitation, Administrative Agent shall have the
right, but not the obligation, in its sole discretion, to order updated
Appraisals of the Mortgaged Properties at the Borrower’s expense in connection
with any requested extension of the Maturity Date in accordance with the terms
hereof, or at any time after the occurrence and during the continuance of an
Event of Default.

(iii)        a final certificate of occupancy, or the local equivalent has been
issued by the appropriate Governmental Authority for all of the improvements on
the Real Property;

(iv)        no material deferred maintenance and no material capital
improvements are required or if required, adequate reserves, pledged to the
Agent, are made therefor to continue operating as a self-storage property (or
such other use as the Required Lenders may approve), as determined by an
architectural or engineering report approved by the Administrative Agent;

(v)        (1) the Administrative Agent must have received Phase I environmental
reports, together with an acceptable reliance letter if required by Agent, from
third-party independent consultants for each Mortgaged Property in, or to be
added to, the Pool that do not disclose any adverse material environmental
conditions and specifying any further investigation or remedial work required to
be undertaken, along with acceptable property condition reports (with
appropriate reliance letters) and property zoning reports, (2) the owner of

 

69



--------------------------------------------------------------------------------

the subject property must be able to make the representations and warranties in
Sections 3.05 and 3.07 as to each Mortgaged Property in, or to be added to, the
Pool, (3) the owner of the subject Mortgaged Property must have provided a
Current Survey, Title Insurance Policy, Financing Statement, information for the
Administrative Agent to complete a flood zone certification (if applicable),
probable maximum loss study (if applicable) with a reliance letter if required
by Agent, a rent roll, and all other documents required for Collateral as the
Administrative Agent may require (which will include, at a minimum, proof of
casualty and liability insurance complying with this Agreement (together with an
acceptable reliance letter(s)) if required by Agent, central and local Uniform
Commercial Code searches, purchase agreement, and a Compliance Certificate) and
in form and substance satisfactory to the Administrative Agent, and (4) the
Mortgaged Property owner must have joined in, and assumed all obligations of a
“Borrower” under, this Agreement and the other Loan Documents, all in form and
substance reasonably satisfactory to the Administrative Agent;

(vi)    the Mortgaged Property is otherwise approved by the Administrative Agent
and the Required Lenders in their sole discretion. As of the Effective Date the
Real Property assets to be included in the Pool are listed on Schedule 5.12
attached hereto.

(b)        Additional Mortgaged Properties.   From time to time during the term
of this Agreement following the Lead Borrower’s written request, the
Administrative Agent shall accept one or more Real Properties into the Pool as
Collateral upon the satisfaction of the following conditions, in a manner
reasonably acceptable to the Administrative Agent:

(i)        The Borrower (or applicable Credit Party) shall have satisfied all of
requirements set forth in the definition of Mortgaged Property and in
Section 5.12(a) as to such real estate.

(ii)        The Borrower shall have delivered to the Administrative Agent a
Compliance Certificate and Borrowing Base Certificate evidencing compliance with
Section 5.02 and Section 5.12 after giving effect to such addition.

(iii)        The Borrower shall have delivered to the Administrative Agent a
certification that the Real Property is free of any material environmental,
structural, architectural, mechanical or title defects.

(iv)        The Borrower shall pay or reimburse the Administrative Agent for all
reasonable legal fees and expenses and other costs and expenses incurred by
Administrative Agent in connection with the additional Mortgaged Property.

(v)        The Administrative Agent shall give the Borrower prompt written
notice of its determination with respect to the admission or rejection of any
Real Property as a Mortgaged Property. To the extent that an Real Property does
not

 

70



--------------------------------------------------------------------------------

meet the requirements to qualify as a Mortgaged Property, as defined, the
Borrower may nevertheless request that such Real Property be included as a
Mortgaged Property and the Required Lenders may, in their sole and absolute
discretion, agree to the acceptance of such Real Property as an additional
Mortgaged Property.

(c)        Partial Releases.   The Borrower may obtain the release of any
Mortgaged Property (the “Release Tract”) from the liens and security interests
of the Loan Documents if it satisfies the following terms and conditions:

(i)        The Borrower shall submit to the Administrative Agent with such
request an updated Borrowing Base Certificate prepared using the financial
statements of the Borrower most recently provided or required to be provided to
the Administrative Agent under Section 5.01, adjusted in the best good faith
estimate of the Borrower, to give effect to the proposed release and
demonstrating that no Default or Event of Default shall exist after giving
effect to such release, and after taking into account any prepayment of
outstanding Loans necessary to maintain compliance with the financial covenants
herein.

(ii)        The release will be for the entire Release Tract, and not for just a
portion thereof.

(iii)        No less than thirty (30) days prior to the date of the requested
release (“Partial Release Date”), the Borrower shall deliver to the
Administrative Agent a written request for such partial release (the “Release
Request”).

(iv)        The Borrower shall pay all costs and expenses reasonably incurred by
the Administrative Agent in connection with such partial release, including,
without limitation, reasonable attorneys’ fees, recording fees and any title
policy endorsement fees.

(v)        Subject to the satisfaction of the provisions of this Section, at the
Borrower’s request, the Borrower owning the Release Tract and which has no other
ownership interest in any of the remaining Mortgaged Properties shall be
released from all obligations under the Loan Documents, including without
limitation, further payment and performance of the Loans on the Partial Release
Date, other than pending obligations under the Environmental Indemnity.

(d)        Minimum Size of Pool.   The Borrower shall at all times maintain no
fewer than fifteen (15) Mortgaged Properties with an aggregate Pool Value of no
less than $100,000,000.00 in the Pool at all times.

Section 5.13    Further Assurances.   At any time upon the request of the
Administrative Agent, each Credit Party will, promptly and at its expense,
execute, acknowledge and deliver such further documents and perform such other
acts and things as the Administrative Agent may reasonably request to evidence
the Loans made hereunder and interest thereon in accordance with the terms of
this Agreement. The Administrative Agent has agreed in some instances that the
maximum amount secured by a Deed of Trust may be limited in order to reduce fees
or taxes paid by the Borrower in a particular jurisdiction.

 

71



--------------------------------------------------------------------------------

Section 5.14    Parent Covenants.   The Parent will:

(a)        own, directly or indirectly, all of the general partner interests in
the Lead Borrower and, once acquired, will not sell or transfer any of its
limited partner interests in the Lead Borrower (provided other limited partners
may sell or transfer their respective limited partner interests, subject to
compliance with Section 9.14 below);

(b)        maintain management and control of Borrower;

(c)        conduct substantially all of its operations through Lead Borrower or
one or more of Lead Borrower’s Subsidiaries;

(d)        comply with all Legal Requirements to maintain, and, after its
initial election, will at all times elect, qualify as and maintain, its status
as a real estate investment trust under Section 856(c)(i) of the Code; and

(e)        promptly contribute to the Lead Borrower the net proceeds of any
stock sales or debt offerings.

Section 5.15    OFAC.

(a)        No Credit Party is, nor shall any Credit Party be at any time, a
Person with whom the Lenders are restricted from doing business under the
regulations of OFAC (including, those Persons named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action.

(b)        No Credit Party is, nor shall any Credit Party be at any time,
knowingly engaged in any dealings or transactions or otherwise be associated
with such Persons referenced in clause (a) above.

Section 5.16    Qualified ECP Party.   Each Borrower and the Guarantor is a
Qualified ECP Party.

 

72



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed in full, the Borrower covenants and agrees with the Lenders
that:

Section 6.01    Liens.   The Borrower will not create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

(a)        Permitted Encumbrances;

(b)        any Lien on any property or asset of the Lead Borrower (other than a
Mortgaged Property or the direct or indirect Equity Interests in any other
Borrower);

(c)        any Lien on any property or asset of any Subsidiary of the Lead
Borrower which Subsidiary is not a Borrower hereunder; and

(d)        Any future Lien on any Mortgaged Property with respect to which the
liens and security interests of the Loan Documents are released in accordance
with Section 5.12(c).

Section 6.02    Fundamental Changes.   The Borrower will not, and will not
permit any of Borrower’s Subsidiaries to:

(a)        merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower or all or substantially all of
the stock of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into, or consolidate with, Lead Borrower in
a transaction in which Lead Borrower is the surviving entity, (ii) any Person
not a Credit Party may merge into, or consolidate with, any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
not a Credit Party may sell, transfer, lease or otherwise dispose of its assets
to the Borrower or to another Subsidiary, (iv) any Subsidiary not a Credit Party
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, (v) any Subsidiary which is a Credit
Party may merge into (or consolidate with) or liquidate or dissolve into, any
other Subsidiary which is a Credit Party, and (vi) any Subsidiary which is a
Credit Party may sell, transfer, lease or otherwise dispose of its assets to
Borrower or to any other Subsidiary which is a Credit Party; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section

 

73



--------------------------------------------------------------------------------

6.03. Borrower may propose for consideration the transfer of ownership interests
in all or a portion of the Mortgaged Properties in connection with the issuance
or transfer of any Equity Interests to a joint venture partner. Any such
transfer shall be subject to the unanimous approval of the Lenders in their sole
discretion;

(b)        sell, transfer, lease or otherwise dispose of any of its assets to a
Person other than pursuant to clause (a) above if the value of the assets
disposed of in any twelve (12) month period exceeds twenty-five percent (25%) of
the value of the Borrower’s and its Subsidiaries’ Real Property, provided the
foregoing shall in no way be deemed to limit the requirement that each
Subsidiary which is a Borrower hereunder shall be (while it remains a Borrower
hereunder) a wholly owned subsidiary of the Lead Borrower; or

(c)        engage to any material extent in any business other than the
ownership, development, operation and management primarily of self-storage
facilities and businesses reasonably related thereto, except as allowed by
Section 6.03.

Section 6.03    Investments, Loans, Advances and Acquisitions.   The Borrower
will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness (subject to Section 6.09 below) or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a)        Permitted Investments;

(b)        investments directly or indirectly in Real Property operated
primarily as self-storage facilities;

(c)        investments directly or indirectly in unimproved land not to exceed
five percent (5%) of the Total Asset Value;

(d)        investments directly or indirectly in construction and development
projects not to exceed fifteen percent (15%) of the Total Asset Value;

(e)        investments constituting mortgage loans on real estate (directly or
indirectly) which are primarily self-storage facilities not to exceed ten
percent (10%) of the Total Asset Value;

(f)        investments in real estate (directly or indirectly) which are not
primarily self-storage facilities and which the Borrower does not intend to
convert to a self-storage facility within twenty-four (24) months, not to exceed
ten percent (10%) of the Total Asset Value; and

(g)        any purchase or acquisition, directly or indirectly, of any such
capital stock, evidence of indebtedness, or other securities of, or other
investment in, a Person

 

74



--------------------------------------------------------------------------------

which is not a wholly owned Subsidiary of the Borrower, or any assets of any
other Person constituting a business unit, and any loan or advance to any other
Person where the amount of such loan or advance or the value of such purchase or
acquisition does not exceed (i) from and after the Effective Date but prior to
the first anniversary of the Effective Date, twenty five percent (25%) of the
Total Asset Value immediately before such loan, advance, purchase or
acquisition, (ii) from and after the first anniversary of the Effective Date bur
prior to the second anniversary of the Effective Date, twenty percent (20%) of
the Total Asset Value immediately before such loan, advance, purchase or
acquisition, and (iii) from and after the second anniversary of the Effective
Date, fifteen percent (15%) of the Total Asset Value immediately before such
loan, advance, purchase or acquisition.

provided that the aggregate value of the investments described in Subsections
(c) through (g) above shall not exceed (i) from and after the Effective Date but
prior to the first anniversary of the Effective Date,, thirty percent (30%) of
the Total Asset Value, and (ii) from and after the first anniversary of the
Effective Date, twenty five percent (25%) of the Total Asset Value.

Section 6.04    Hedging Agreements.   The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than the
existing Hedging Agreement entered into with the Administrative Agent and other
Hedging Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities.

Section 6.05    Restricted Payments.   The Parent will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, during any calendar quarter, any Restricted Payment, except that
any of the following Restricted Payments are permitted: (a) Restricted Payments
by the Parent required to comply with Section 5.14(d); (b) provided no Event of
Default is in existence, Restricted Payments made by the Parent or the Lead
Borrower to its equity holders, including in connection with the existing
redemption and dividend reinvestment plans; provided, however, that upon an
Event of Default, such Restricted Payments shall not be permitted after one
hundred twenty (120) days following such Event of Default; and (c) Restricted
Payments declared and paid ratably by Subsidiaries to Borrower and/or Parent
with respect to their capital stock or equity interest; provided that
notwithstanding the foregoing, the Parent may issue warrants, options and other
equity securities evidencing ownership interests and rights in the Parent.

Section 6.06    Transactions with Affiliates.   The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate, (c) any Restricted Payment permitted by
Section 6.05, (d) any loan or advance or any purchase or acquisition of assets
permitted by Section 6.03(g), and (e) payment of management or advisory fees
permitted by Section 6.10.

 

75



--------------------------------------------------------------------------------

Section 6.07    Parent Negative Covenants.   The Parent will not (a) own any
Property other than the ownership interests of Borrower, and other assets with
no more than $20,000,000.00 in value; (b) give or allow any Lien on the
ownership interests of Borrower; or (c) engage to any material extent in any
business other than the ownership, development, operation and management of
primarily self-storage facilities, except as otherwise permitted by
Section 6.03.

Section 6.08    Restrictive Agreements.   The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement or as
otherwise approved by the Administrative Agent, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness or Liens permitted by this Agreement, if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.

Section 6.09    Indebtedness.   Neither the Guarantor nor any Borrower shall,
without the prior written consent of the Administrative Agent, create, incur,
assume, guarantee or be or remain liable, contingently or otherwise with respect
to any Indebtedness, except: (a) Indebtedness under this Agreement;
(b) Indebtedness to Administrative Agent; (c) Indebtedness under any Hedging
Obligations or any Hedging Agreements permitted by Section 6.04 hereof,
(d) Indebtedness of the Parent whose recourse is solely for so-called “bad-boy”
acts, including without limitation, (i) failure to account for a tenant’s
security deposits, if any, for rent or any other payment collected by a borrower
from a tenant under a lease, all in accordance with the provisions of any
applicable loan documents, (ii) fraud or a material misrepresentation made by a
Subsidiary or Guarantor, or the holders of beneficial or ownership interests in
a Subsidiary or any Guarantor, in connection with the financing evidenced by the
applicable loan documents; (iii) any attempt by a Subsidiary or any Guarantor to
divert or otherwise cause to be diverted any amounts payable to the applicable
lender in accordance with the applicable loan documents; (iv) the
misappropriation or misapplication of any insurance proceeds or condemnation
awards relating to a Property; (v) voluntary or involuntary bankruptcy by a
Subsidiary or any Guarantor; and (vi) any environmental matter(s) affecting any
Property which is introduced or caused by a Subsidiary or any Guarantor or any
holder of a beneficial or ownership interest in a Subsidiary or any Guarantor;
(e) provided the Parent has a Tangible Net Worth equal to or greater than:
(i) $100,000,000.00, Indebtedness of the Parent, including, without limitation,
that under recourse Guarantees (but excluding that relating to this Agreement),
in an aggregate amount not to exceed ten percent (10%) of Total Asset Value, or
(ii) $250,000,000,00, Indebtedness of the Parent, including, without limitation,
that under recourse Guarantees (but excluding that relating to this

 

76



--------------------------------------------------------------------------------

Agreement), in an aggregate amount not to exceed fifteen percent (15%) of Total
Asset Value; (f) Indebtedness for trade payables and operating expenses incurred
in the ordinary course of business; and (g) Indebtedness under any standard
environmental indemnity. Nothing contained herein shall be deemed to prohibit or
prevent a Subsidiary of the Parent or of the Lead Borrower which is not a
Borrower from assuming or incurring any Indebtedness in connection with any
investment allowed under Section 6.03 above. Borrower shall use its best efforts
to cause all future non-recourse carve-out guarantees and standard environmental
indemnities on first mortgage or other property-related loans incurred by
Subsidiaries to be provided by the Guarantor, but in no event shall any such
guaranty or indemnity be provided by any Borrower other than the Lead Borrower.

Section 6.10    Management Fees.   All asset and property management fees
payable to Strategic Storage Advisor II, LLC or Strategic Storage Property
Management II, LLC or their affiliates or any successor thereof shall be
subordinated to the Loans. At any time that any Default or Event of Default
exists under this Agreement or any other Loan Document, then in any of such
event(s), no Credit Party may pay any property or asset management fees or
similar fees to any other Credit Party or to any Subsidiary or Affiliate;
provided, however, such fees shall accrue and become payable upon the cure of
the Default or Event of Default. All such parties shall execute subordination
agreements in form and substance acceptable to the Administrative Agent with
respect to such fees.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)        the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation with respect to any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b)        any Credit Party shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of more
than three Business Days (such three Business Day period commencing after
written notice from the Administrative Agent as to any such fee);

(c)        any representation or warranty made or deemed made by or on behalf of
any Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

 

77



--------------------------------------------------------------------------------

(d)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Articles V or VI other than Sections 5.02, 5.04, 5.05,
5.06, 5.07(a), 5.08, and 5.11;

(e)        any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of over 30 days after notice thereof from the
Administrative Agent to the Lead Borrower (which notice will be given at the
request of any Lender) and if such default is not curable within thirty
(30) days and the Credit Party is diligently pursuing cure of same, the cure
period may be extended for thirty (30) days (for a total of 60 days after the
original notice from the Administrative Agent) upon written request from the
Borrower to the Administrative Agent;

(f)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(g)        any Credit Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(h)        any Credit Party shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;

(i)        one or more judgments for the payment of money in an aggregate amount
in excess of $10,000,000.00 shall be rendered against any Credit Party, any
Subsidiary of the Borrower or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of such Person to enforce
any such judgment;

(j)        an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $10,000,000.00;

 

78



--------------------------------------------------------------------------------

(k)        the Guaranty of the Loan by the Guarantor shall for any reason
terminate or cease to be in full force and effect;

(l)        any Credit Party shall default under any Material Contract;

(m)        any Credit Party shall (or shall attempt to) disavow, revoke or
terminate any Loan Document to which it is a party or shall otherwise challenge
or contest in any action, suit or proceeding in any court or before any
Governmental Authority the validity or enforceability of any Loan Document;

(n)        any provision of any Loan Document with respect to the Collateral
shall for any reason ceases to be valid and binding on, enforceable against, any
Credit Party resulting in a Material Adverse Effect, or any lien created under
any Loan Document ceases to be a valid and perfected first priority lien in any
of the Collateral purported to be covered thereby;

(o)        a Change in Control shall occur;

(p)        any of the Borrower, the Parent or any of their Subsidiaries defaults
under (a) any recourse indebtedness (including any Hedging Obligations) until
such time as the Parent has a Tangible Net Worth equal to or greater than
$100,000,000.00, and thereafter under any recourse indebtedness (including any
Hedging Obligations) in an aggregate amount equal to or greater than $25,000,000
at any time, or (b) any non-recourse indebtedness in an aggregate amount equal
to or greater than $75,000,000 at any time; or

(q)        there occurs any event of default under any Hedging Obligations
secured by any Collateral.

then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Lead Borrower, take some or all of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement or any other Loan Document, or
any other right or remedy available by law or equity; and in case of any event
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

79



--------------------------------------------------------------------------------

In the event that, following the occurrence and during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan Documents, or otherwise with respect to the realization upon any
of the Collateral or other assets of Credit Parties (including amounts in any
pledged accounts), such monies shall be distributed for application as follows:

(i)        First, to the payment of, or (as the case may be) the reimbursement
of the Administrative Agent for or in respect of, all reasonable out-of-pocket
costs, expenses, disbursements and losses which shall have been paid, incurred
or sustained by the Administrative Agent in accordance with the terms of the
Loan Documents to protect or preserve the Collateral or in connection with the
collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent or the
Lenders under this Agreement or any of the other Loan Documents or in respect of
the Collateral or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent or the Lenders to
such monies;

(ii)        Second, to the payment of, or (as the case may be) the reimbursement
of the Issuing Bank and the Lenders, ratably among them, for or in respect of,
all reasonable out-of-pocket costs, expenses, disbursements and losses which
shall have been paid, incurred or sustained by the Issuing Bank and the Lenders
in accordance with the terms of the Loan Documents;

(iii)        Third, to the extent not refinanced by Revolving Loans hereunder,
to the payment of all Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) owed to the
Swingline Lender in respect of the Swingline Loans;

(iv)        Fourth, to all other Obligations (including any interest, expenses
or other obligations incurred after the commencement of a bankruptcy) in such
order or preference as the Required Lenders shall determine; provided, that
(x) distributions in respect of such other Obligations shall include, on a pari
passu basis, any Administrative Agent’s fee payable pursuant to Section 2.11(c);
(y) in the event that any Lender shall be a Defaulting Lenders at any time,
advances made by other Lenders during the pendency of such failure or refusal
shall be entitled to be repaid as to principal and accrued interest in priority
to the other Obligations and Hedge Obligations described in this subsection (y);
and (z) Obligations owing to the Issuing Bank and the Lenders with respect to
each type of Obligation such as interest, principal, fees and expenses shall be
made among the Issuing Bank and the Lenders, pro rata; and provided, further
that the Required Lenders may in their discretion make proper allowance to take
into account any Obligations not then due and payable;

 

80



--------------------------------------------------------------------------------

(v)        Fifth, to the Administrative Agent for the account of the Issuing
Bank, as cash collateral for any outstanding Letters of Credit

(vi)        Sixth, to any Hedge Obligations owed to the Administrative Agent or
the Lenders, pro rata; and

(vii)        Seventh, the excess, if any, shall be returned to the Borrower or
to such other Persons as are entitled thereto.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. In the event of conflicting
instructions or notices given to the Borrower by the Administrative Agent and
any Lender, the Borrower is hereby directed and shall rely conclusively on the
instruction or notice given by the Administrative Agent.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to

 

81



--------------------------------------------------------------------------------

the Administrative Agent by the Borrower, the Issuing Bank, or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent agrees that, in
fulfilling its duties hereunder, it will use the same standard of care it
utilizes in servicing loans for its own account.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank, and the Lead Borrower, and may be
removed by the Required Lenders in the event of the Administrative Agent’s gross
negligence or willful misconduct. Any such resignation or removal may at the
Administrative Agent’s option also constitute the Administrative Agent’s
resignation as Issuing Bank. Upon any such resignation or removal, the Required
Lenders shall have the right, with the approval of Borrower (provided no Default
has occurred and is continuing), which approval shall not be unreasonably
withheld, to appoint a successor Administrative Agent and, if applicable,
Issuing Bank (subject to the provisions of Section 2.05(i)). If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation or is removed, then the retiring Administrative
Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent and, if applicable, Issuing Bank, which shall be a Lender,
or a bank with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as

 

82



--------------------------------------------------------------------------------

Administrative Agent and, if applicable, Issuing Bank, hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and, if applicable,
Issuing Bank, and the retiring Administrative Agent and, if applicable, Issuing
Bank, shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent for its own behalf
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent and Issuing Bank. If the resigning or removed Administrative Agent shall
also resign as the Issuing Bank, such successor Administrative Agent shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or shall make other arrangements satisfactory to
the current Issuing Bank, in either case, to assume effectively the obligations
of the current Administrative Agent with respect to such Letters of Credit. The
Administrative Agent shall cooperate with any successor Administrative Agent in
fulfilling its duties hereunder.

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or the
Issuing Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or the Issuing Bank and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

Section 9.01    Notices.   Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(a)        if to the Borrower, to the Lead Borrower in care of Strategic Storage
Trust II, Inc., at 111 Corporate Drive, Suite 120, Ladera Ranch, California
92694, Attention: Michael S. McClure (Telephone No. (949) 429-6600 and Telecopy
No. (949) 429-6606); copies to: Michael McClure (Telephone No. (949) 429-6600
and Telecopy No. (949) 429-6606) and Charles Mersky, Esquire (Telephone No.
(214) 922-8800 and Telecopy No. (214) 922-8801).

 

83



--------------------------------------------------------------------------------

(b)        if to the Administrative Agent, to KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts 02110, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and

(c)        if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages of this Agreement, or as provided to Borrower in
writing by the Administrative Agent or the Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.

Section 9.02    Waivers; Amendments.

(a)        No failure or delay by the Administrative Agent, Issuing Bank, or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank, and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance, amendment, renewal, or
extension of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, Issuing Bank, or any
Lender may have had notice or knowledge of such Default at the time.

(b)        Neither this Agreement nor any provision hereof may be waived,
amended or modified, nor may any Default or Event of Default be waived, except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) reduce or increase (except in accordance with Section 2.08(d)) the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal

 

84



--------------------------------------------------------------------------------

amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Sections 2.17(b) or (c) in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders”, “Applicable Percentage” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) release any Credit Party from its obligations under the Loan
Documents or release any Collateral, except as specifically provided for herein,
without the written consent of each Lender, (vii) subordinate the Loans or any
Collateral without the written consent of each Lender, (viii) waive or modify
any conditions of extending the Loans set forth in Section 2.20 without the
written consent of each Lender affected thereby, (ix) consent to the Collateral
securing any other Indebtedness, without the written consent of each Lender, or
(x) extend the expiry date of any Letter of Credit beyond the Maturity Date,
without the consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank, or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank,
or the Swingline Lender, respectively.

(c)        Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, nor shall
there be any waiver, forgiveness or reduction of the principal amount of any
Obligations owing to such Defaulting Lender, without the consent of such Lender;
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

(d)        Notwithstanding the fact that the consent of all the Lenders is
required in certain circumstances as set forth above: (1) each Lender is
entitled to vote as such Lender sees fit on any reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code supersede the unanimous consent provisions set forth
herein; and (2) the Required Lenders may consent to allow a Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
Administrative Agent may, after consultation with the Borrower, agree to the
modification of any term of this Credit Agreement or any other Loan Document to
correct any printing, stenographic or clerical errors or omissions that are
inconsistent with the terms hereof.

(e)        If Administrative Agent shall request the consent of any Lender to
any amendment, change, waiver, discharge, termination, consent or exercise of
rights

 

85



--------------------------------------------------------------------------------

covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.

(f)        Notwithstanding any provision of this Agreement to the contrary none
of the Lenders or the existing Borrower will be required to execute assumption
or amendment documents to add a Person as a Borrower or as a Guarantor. If Real
Property assets are added to the Pool in accordance with this Agreement and the
owner is not already a Borrower, then such owner may be added as a Borrower as
required by Section 5.12 pursuant to a Joinder Agreement in the form attached
hereto as Exhibit F executed by such owner and delivered to the Administrative
Agent, and in each case Borrower, Guarantor, such owner and the Administrative
Agent will enter into an amendment to the Environmental Indemnity.

Section 9.03    Expenses; Indemnity; Damage Waiver.

(a)        The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation of this Agreement or any amendments, modifications or
waivers of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all mortgage taxes and other
charges incurred or required to be paid by the Administrative Agent in
connection with the Loan Documents, (iii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iv) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Issuing Bank, or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank, or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred (including any Appraisal costs) during
any waivers, workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)        The Borrower shall indemnify the Administrative Agent, the Issuing
Bank, and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in

 

86



--------------------------------------------------------------------------------

connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of law in a final
non-appealable judgment, or the breach of this Agreement by the Indemnitee,
including without limitation, the failure of the Indemnitee to make advances
pursuant to its Commitment in breach of its obligations hereunder.

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, the Issuing Bank, or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank, or the Swingline Lender,
as applicable, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank, or the Swingline
Lender, as applicable, in its capacity as such.

(d)        To the extent permitted by applicable law, the Borrower and each
other Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan, any Letter of
Credit, or the use of the proceeds thereof.

(e)        All amounts due under this Section shall be payable not later than
ten (10) days after written demand therefor.

Section 9.04    Successors and Assigns.

(a)        (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

87



--------------------------------------------------------------------------------

(b)        (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (other than to a natural Person,
any Credit Party or any Affiliate or Subsidiary of any Credit Party) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A)        the Borrower, provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if a Default has occurred and is continuing, any other assignee, and
(ii) such consent shall be deemed granted unless Borrower objects within five
(5) Business Days of a receipt of written notice of the proposed assignment;

(B)        the Issuing Bank; and

(C)        the Administrative Agent.

Provided, no consent of the Borrower or Administrative Agent or Issuing Bank
shall be required in connection with any assignment to an entity acquiring, or
merging with, a Lender.

(ii)        Assignments shall be subject to the following additional conditions:

(A)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing and such consent shall not be unreasonably withheld;

(B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and

(D)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

88



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)        The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

89



--------------------------------------------------------------------------------

(c)        Any Lender may, without the consent of the Borrower, the Issuing
Bank, the Swingline Lender, or the Administrative Agent, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent,
the Issuing Bank, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) Borrower’s obligations hereunder shall
not be increased. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided
that, except in the case of a Participant asserting any right of set-off
pursuant to Section 9.08, no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)        A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Lead
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.

 

90



--------------------------------------------------------------------------------

(e)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05    Survival.   All covenants, agreements, representations and
warranties made by the Borrower and each other Credit Party herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank, or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06    Counterparts; Integration; Effectiveness; Joint and Several.

(a)        This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

(b)        This Agreement and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.

(c)        Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

(d)        The Guarantor and each Person constituting the Borrower shall be
bound jointly and severally with one another to make, keep, observe and perform
the representations, warranties, covenants, agreements, obligations and
liabilities imposed by this Agreement and the other Loan Documents upon the
“Borrower” or any other Credit Party.

 

91



--------------------------------------------------------------------------------

(e)        Each Credit Party agrees that it shall never be entitled to be
subrogated to any of the Administrative Agent’s, the Issuing Bank’s, or any
Lender’s rights against any Credit Party or other Person or any collateral or
offset rights held by the Administrative Agent, the Issuing Bank, or the Lenders
for payment of the Loans or reimbursement of LC Disbursement until the full and
final payment of the Loans and all LC Disbursements, the expiration or
termination of all Letters of Credit, and the full and final payment of all
other obligations incurred under the Loan Documents and final termination of the
Lenders’ obligations, if any, to make further advances under this Agreement or
to provide any other financial accommodations to any Credit Party. The value of
the consideration received and to be received by each Credit Party is reasonably
worth at least as much as the liability and obligation of each Credit Party
incurred or arising under the Loan Documents. Each Credit Party has determined
that such liability and obligation may reasonably be expected to substantially
benefit each Credit Party directly or indirectly. Each Credit Party has had full
and complete access to the underlying papers relating to the Loans and the
Letters of Credit and all of the Loan Documents, has reviewed them and is fully
aware of the meaning and effect of their contents. Each Credit Party is fully
informed of all circumstances which bear upon the risks of executing the Loan
Documents and which a diligent inquiry would reveal. Each Credit Party has
adequate means to obtain from each other Credit Party on a continuing basis
information concerning such other Credit Party’s financial condition, and is not
depending on the Administrative Agent, the Issuing Bank, or the Lenders to
provide such information, now or in the future. Each Credit Party agrees that
neither the Administrative Agent, the Issuing Bank, nor any of the Lenders shall
have any obligation to advise or notify any Credit Party or to provide any
Credit Party with any data or information regarding any other Credit Party.

(f)        Keepwell Each Credit Party that is a Qualified ECP Party at the time
that this Agreement becomes effective with respect to any Hedging Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Credit Party”) to
honor all of its obligations under this Agreement and the other Loan Documents
in respect of Hedging Obligations (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Party’s obligations and undertakings under this Section 9.06(f)
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Party under this Section shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Party intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified
Credit Party for all purposes of the Commodity Exchange Act.

 

92



--------------------------------------------------------------------------------

Section 9.07    Severability.   Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08    Right of Setoff.   If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Bank, and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits of any Borrower
(general or special, time or demand, provisional or final), at any time held and
other obligations at any time owing by such Lender, the Issuing Bank, or
Affiliate to or for the credit or the account of a Credit Party against any of
and all the obligations of the Credit Party now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender or the
Issuing Bank, as applicable, shall have made any demand under this Agreement and
although such obligations may be unmatured. Each Lender and the Issuing Bank
agrees promptly to notify the Lead Borrower after any such setoff and
application made by such Lender or the Issuing Bank, as applicable, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Lender and the Issuing Bank under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender or the Issuing Bank may have.

Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)        This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

(b)        The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the state and
federal courts in Boston, Massachusetts and in New York, New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State or, to the extent permitted
by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank, or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

Notwithstanding the foregoing choice of law:

(i)        matters relating to the creation, perfection, priority and
enforcement of the liens on and security interests in a Mortgaged Property or
other assets situated in another jurisdiction(s), including by way of
illustration, but not in limitation, actions for foreclosure, for injunctive
relief, or for the appointment of a receiver, shall be governed by the laws of
such state;

 

93



--------------------------------------------------------------------------------

(ii)        Administrative Agent shall comply with applicable law in such state
to the extent required by the law of such jurisdiction(s) in connection with the
foreclosure of the security interests and liens created under the Deed of Trust
or exercising any rights with respect to the Mortgaged Property directly, and
the other Loan Documents with respect to the Mortgaged Property or other assets
situated in another jurisdiction; and

(iii)        provisions of Federal law and the law of such other jurisdiction(s)
shall apply in defining the terms Hazardous Materials, Environmental Laws and
Legal Requirements applicable to the Mortgaged Property as such terms are used
in this Agreement, the Environmental Indemnity and the other Loan Documents

(c)        Each Credit Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 9.10    WAIVER OF JURY TRIAL.   EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.11    Headings.   Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

94



--------------------------------------------------------------------------------

Section 9.12    Confidentiality.   Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement; provided that such prospective
assignee or participant shall agree to destroy or return all such Information if
it does not become a Lender or Participant hereunder, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from any Credit Party relating to
the Credit Party or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank, or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party or subsequently
becomes publicly available other than as a result of a disclosure of such
information by the Administrative Agent, the Issuing Bank, or any Lender;
provided that, in the case of information received from any Credit Party after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.13    Interest Rate Limitation.   If at any time there exists a
maximum rate of interest which may be contracted for, charged, taken, received
or reserved by the Lenders in accordance with applicable law (the “Maximum
Rate”), then notwithstanding anything herein to the contrary, at any time the
interest applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed such Maximum Rate, the rate of
interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been paid in respect of
such Loan but were not payable as result of the operation of this Section shall
be cumulated and the interest and Charges payable to the Lenders in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by the Lenders. If, for any reason whatsoever, the Charges paid or received on
the Loans produces a rate which exceeds the Maximum Rate, the Lenders shall
credit against the principal of the Loans (or, if such indebtedness shall have
been paid in full, shall refund to the payor of such Charges) such portion of
said Charges as shall be necessary to cause the interest paid on the Loans to
produce a rate equal to the Maximum Rate. All sums paid or agreed to be paid to
the holders of the Loans for the use, forbearance or detention of the

 

95



--------------------------------------------------------------------------------

Loans shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread in equal parts throughout the full term of this Agreement,
so that the interest rate is uniform throughout the full term of this Agreement.
The provisions of this Section shall control all agreements, whether now or
hereafter existing and whether written or oral, between the parties hereto.
Without notice to the Borrower or any other person or entity, the Maximum Rate,
if any, shall automatically fluctuate upward and downward as and in the amount
by which such maximum nonusurious rate of interest permitted by applicable law
fluctuates.

Section 9.14    USA PATRIOT Act.   Each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the PATRIOT Act.

Section 9.15    Fiduciary Duty/No Conflicts.

The Administrative Agent, the Issuing Bank, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”), may
have economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender
Party, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Credit
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender Party has advised, is currently advising or will advise
any Credit Party, its stockholders or its Affiliates on other matters) or any
other obligation to any Credit Party except the obligations expressly set forth
in the Credit Documents and (y) each Lender Party is acting hereunder solely as
principal and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Credit Party, in connection with such transaction or the process leading
thereto in its capacity as a Lender Party.

[Signature page to follow]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:

 

STRATEGIC STORAGE OPERATING PARTNERSHIP II, L.P.

a Delaware limited partnership

By:      

 

Strategic Storage Trust II, Inc.,

 

a Maryland corporation, its General Partner

 

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The Guarantor joins in the execution of this Agreement to evidence its agreement
to the provisions of Sections 5.01, 5.14, 6.05 and 6.07 of this Agreement.

 

STRATEGIC STORAGE TRUST II, INC.,

a Maryland corporation

By:

 

/s/ Michael S. McClure

Name:

 

Michael S. McClure

Title:

 

Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Signature page to Amended and Restated Credit Agreement with Strategic Storage
Operating Partnership II, L.P.

 

KEYBANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank, and a Lender

By:

  

/s/ Christopher T. Neil

Name:

   Christopher T. Neil

Title:

   Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Signature page to Amended and Restated Credit Agreement with Strategic Storage
Operating Partnership II, L.P.

 

TEXAS CAPITAL BANK, N.A.

By:

  

/s/ Brett A. Walker

Name:

  

Brett A. Walker

Title:

  

Senior Vice President

Address:

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Brett A. Walker

Telecopy No.: (214) 932-6604

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Signature page to Amended and Restated Credit Agreement with Strategic Storage
Operating Partnership II, L.P.

 

COMERICA BANK

By:

  

/s/ Michael T. Shea

Name:

  

Michael T. Shea

Title:

  

Vice President

Address:

Comerica Bank

3551 Hamlin Rd.

Auburn Hills, Michigan 48326

Attention: Michael T. Shea

Telecopy No.: (248) 371-7920

[Signature Page to Credit Agreement]